Exhibit 10.13

EXECUTION VERSION

 

 

 

STOCK PURCHASE AGREEMENT

BETWEEN

BNP PARIBAS INVESTMENT PARTNERS USA HOLDINGS INC.

AND

ENVESTNET, INC.

Dated as of August 5, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1 “Definitions”

     1   

Section 1.2 Construction

     9   

Section 1.3 Integration

     10   

Section 1.4 Knowledge

     10   

ARTICLE II PURCHASE AND SALE OF THE SHARES

     10   

Section 2.1 Purchase and Sale of the Shares

     10   

Section 2.2 Purchase Price

     10   

Section 2.3 Closing Date

     10   

Section 2.4 Payments on the Closing Date

     11   

Section 2.5 Purchaser’s Closing Date Deliveries

     11   

Section 2.6 Seller’s Closing Date Deliveries

     12   

Section 2.7 Determination of Closing Working Capital

     12   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

     15   

Section 3.1 Organization; Good Standing; Corporate Power of Seller

     15   

Section 3.2 Authority; Conflicts

     15   

Section 3.3 Title to Shares

     16   

Section 3.4 Organization of the Company

     16   

Section 3.5 Capital Structure of the Company

     16   

Section 3.6 Consents and Approvals

     16   

Section 3.7 Financial Statements.

     17   

Section 3.8 Absence of Certain Changes

     17   

Section 3.9 Tax Matters

     18   

Section 3.10 Governmental Permits

     19   

Section 3.11 Real Property

     20   

Section 3.12 Intellectual Property

     20   

Section 3.13 Title to Personal Property

     21   

Section 3.14 Compliance with Laws; Litigation

     21   

Section 3.15 Contracts

     22   

Section 3.16 Employee Benefit Plans

     22   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 3.17 Labor Matters

     23   

Section 3.18 Broker’s or Finder’s Fee

     25   

Section 3.19 Affiliate Contracts

     25   

Section 3.20 Books and Records

     25   

Section 3.21 Material Clients

     26   

Section 3.22 Services

     26   

Section 3.23 Exclusivity of Representations

     26   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

     26   

Section 4.1 Organization; Good Standing; Corporate Power

     26   

Section 4.2 Authority; Conflicts

     27   

Section 4.3 Consents; Approvals

     27   

Section 4.4 Investment Intent

     28   

Section 4.5 Funds

     28   

Section 4.6 Broker’s or Finder’s Fee

     29   

Section 4.7 No Litigation

     29   

Section 4.8 Contact with Customers

     29   

Section 4.9 Exclusivity of Representations

     29   

ARTICLE V COVENANTS

     29   

Section 5.1 Access to Information; Investigation by Purchaser

     29   

Section 5.2 Notification of Certain Matters

     30   

Section 5.3 Consents

     30   

Section 5.4 Conduct of Business Prior to the Closing Date

     31   

Section 5.5 Confidentiality

     32   

Section 5.6 Supplemental Disclosures

     33   

Section 5.7 Public Announcements

     33   

Section 5.8 Preservation of Records

     34   

Section 5.9 Employee Matters

     34   

Section 5.10 Use of Marks; Name Change of the Company

     36   

Section 5.11 Securities Authority Filings and Approval

     37   

Section 5.12 Indemnity; Directors’ and Officers’ Insurance

     38   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.13 Resignation of Officers and Directors

     38   

Section 5.14 Information Technology

     39   

Section 5.15 Non-Solicitation; Non-Competition

     39   

Section 5.16 Further Assurances

     40   

Section 5.17 Audited Financial Statements; Other Financials

     40   

Section 5.18 Warrant

     41   

ARTICLE VI TAX MATTERS

     41   

Section 6.1 Returns

     41   

Section 6.2 Controversies

     42   

Section 6.3 Notification

     43   

Section 6.4 Indemnification for Taxes

     43   

Section 6.5 Carrybacks

     44   

Section 6.6 Post-Closing Access and Cooperation

     44   

Section 6.7 Transfer Taxes

     45   

Section 6.8 Tax Refunds

     45   

Section 6.9 Proration of Taxes Related to Overlap Period

     46   

Section 6.10 Tax Sharing Agreements

     46   

ARTICLE VII CONDITIONS TO CLOSING

     46   

Section 7.1 Conditions to the Obligations of Both Parties

     46   

Section 7.2 Conditions to the Obligation of Purchaser

     47   

Section 7.3 Conditions to the Obligation of Seller

     47   

Section 7.4 Frustration of Closing Conditions

     48   

ARTICLE VIII SURVIVAL; INDEMNIFICATION

     48   

Section 8.1 Survival of Representations and Warranties

     48   

Section 8.2 Indemnification by Seller

     49   

Section 8.3 Indemnification by Purchaser

     49   

Section 8.4 Limitations on Indemnification; Mitigation

     49   

Section 8.5 Losses Net of Insurance; Etc.

     50   

Section 8.6 Indemnification Procedure

     51   

Section 8.7 Third-Party Claims

     52   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 8.8 Right of Set-Off

     53   

Section 8.9 Interpretation of Representations and Warranties

     53   

Section 8.10 Sole Remedy; Waiver

     54   

ARTICLE IX TERMINATION

     54   

Section 9.1 Termination

     54   

Section 9.2 Notice of Termination

     55   

Section 9.3 Effect of Termination

     55   

ARTICLE X GENERAL PROVISIONS

     56   

Section 10.1 Notices

     56   

Section 10.2 Rules of Construction

     57   

Section 10.3 Time of the Essence

     57   

Section 10.4 Binding Effect; Benefit; Assignment; Joinder

     57   

Section 10.5 Entire Agreement; Amendment

     57   

Section 10.6 Interpretation

     58   

Section 10.7 Extension; Waivers

     58   

Section 10.8 Fees and Expenses

     59   

Section 10.9 Severability

     59   

Section 10.10 Execution in Counterparts

     59   

Section 10.11 Specific Enforcement

     59   

Section 10.12 Governing Law; Jurisdiction

     60   

Section 10.13 Waiver of Jury Trial

     60   

Section 10.14 Post-Closing Release

     60   

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT LIST

 

A

   Form of Press Release

B

   Form of Joinder

LIST OF SCHEDULES

 

1.1(a)

   Permitted Encumbrances

1.1(b)

   Purchaser and Seller Ancillary Agreements

1.1(c)

   Material Clients

1.1(d)

   Leases Term Sheet

1.4(a)

   Knowledge of Seller

1.4(b)

   Knowledge of Purchaser

3.2(a)

   Authority of Seller

3.4

   Organization of the Company

3.6(a)

   Seller Third-Party Consents

3.7(a)

   Financial Statements

3.8

   Absence of Certain Changes

3.9

   Tax Matters

3.10

   Governmental Permits

3.11

   Real Property

3.12(a)

   Intellectual Property of the Company

3.12(b)

   Intellectual Property Infringement

3.13

   Title to Personal Property

3.14

   Compliance with Laws; Litigation

3.15

   Material Contracts

3.16

   Employee Benefits

3.17

   Labor Matters

3.19

   Affiliate Contracts

4.3(a)

   Purchaser Third-Party Consents

5.3

   Client Consent Procedure

5.4

   Conduct of Business

5.4(iii)(A)

   Transferred Domain Names

5.9(a)

   Company Employees

5.10(a)

   Use of Marks

5.18

   Warrant Transfer

7.2(d)

   Required Consents

7.2(f)

   Advisory Contract Consents

 

-v-



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 5, 2011, is
entered into between BNP Paribas Investment Partners USA Holdings Inc., a New
York corporation (“Seller”) and Envestnet, Inc., a Delaware corporation
(“Purchaser”). Purchaser and Seller are sometimes referred to individually
herein as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, Seller owns all of the outstanding shares of capital stock of FundQuest
Incorporated, a Delaware corporation (the “Company”); and

WHEREAS, Seller desires to sell and transfer to Purchaser, and Purchaser desires
to purchase and accept from Seller, all of the issued and outstanding capital
stock of the Company (the “Shares”), all on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the Parties,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 “Definitions”. Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement (including the Schedules), the following terms shall have the
respective meanings specified therefore below.

“75 State Street Sublease” means a sublease agreement between Fortis Investment
Management USA, Inc. and Purchaser or an Affiliate of Purchaser, substantially
on the terms and conditions set forth on Schedule 1.1(d).

“Action” means any action, complaint, petition, suit, arbitration or other
proceeding, whether civil or criminal, at law or in equity, before any
Governmental Entity.

“Advisers Act” means the Investment Advisers Act of 1940, as amended, and the
applicable written rules and regulations of the SEC thereunder.

“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under Common Control with such
specified Person. Notwithstanding the foregoing, with respect to Purchaser, the
term “Affiliate” shall only include Purchaser and its direct and indirect
Controlled subsidiaries and shall not include any shareholder of Purchaser or
any Affiliate of such shareholder other than an Affiliate that is Purchaser or
its direct or indirect Controlled subsidiaries.



--------------------------------------------------------------------------------

“Affiliate Contract” has the meaning specified in Section 3.19.

“Agreed Claims” has the meaning specified in Section 8.6(d).

“Agreement” has the meaning specified in the first paragraph of this Agreement.

“Arbitrator” has the meaning specified in Section 2.7(c)(A).

“Audited Financial Statements” has the meaning specified in Section 5.17(a).

“Balance Sheet” has the meaning specified in Section 3.7(a).

“Balance Sheet Date” means June 30, 2011.

“BNP Marks” has the meaning specified in Section 5.10(a).

“Books and Records” has the meaning specified in Section 5.8(a).

“Breach Notice” has the meaning specified in Section 9.1(c).

“Business Day” means a day other than a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in Boston,
Massachusetts, Chicago, Illinois or New York, New York.

“Claim Certificate” has the meaning specified in Section 8.6(a).

“Closing” has the meaning specified in Section 2.3.

“Closing Date” has the meaning specified in Section 2.3.

“Closing Working Capital” means as of 12:01 a.m. on the Closing Date, an amount
equal to (a) the aggregate value of the Current Assets of the Company minus
(b) the aggregate value of the Current Liabilities of the Company, in each case
determined in accordance with GAAP and using the same accounting methods,
principles and policies used in the preparation of the Audited Financial
Statements.

“Closing Working Capital Statement” has the meaning specified in Section 2.7(a).

“COBRA” has the meaning specified in Section 5.9(c).

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

“Collateral Source” has the meaning specified in Section 8.5(a).

“Company” has the meaning specified in the first recital of this Agreement.

“Company Employees” has the meaning specified in Section 5.9(a).

 

-2-



--------------------------------------------------------------------------------

“Competing Business” has the meaning specified in Section 5.15(b).

“Confidentiality Agreement” means that certain non-disclosure agreement, dated
as of May 19, 2009, by and between the Company and Envestnet Asset Management,
Inc., as amended pursuant to Amendment No. 1, dated as of June 2, 2011.

“Consent” means any consent, approval, waiver, authorization, order, filing,
registration, declaration or qualification of, by or with any Person, other than
any of the foregoing which are solely informational in nature.

“Contract” means any written agreement, contract or instrument, including all
amendments thereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of a Person, whether through
the ownership of voting securities or other equity interests, by Contract or
otherwise. The terms “Controlled by” and “under Common Control with” shall have
correlative meanings.

“Correcting Supplement” has the meaning specified in Section 5.6.

“Court Order” means any judgment, order, award, injunction, writ or decree of
any Governmental Entity.

“Current Assets” means assets that are shown on a balance sheet as current
assets in accordance with GAAP and using the same accounting methods, principles
and policies used in the preparation of the Audited Financial Statements.

“Current Liabilities” means liabilities shown on a balance sheet as current
liabilities in accordance with GAAP and using the same accounting methods,
principles and policies used in the preparation of the Audited Financial
Statements.

“Deductible” has the meaning specified in Section 8.4(a).

“Disputed Amounts” has the meaning specified in Section 2.7(c).

“Encumbrance” means any lien, charge, security interest, mortgage, pledge,
easement or encumbrance.

“End Date” has the meaning specified in Section 9.1(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Event” means any effect, fact, event, development, occurrence, circumstance or
change.

“Financial Statements” has the meaning specified in Section 3.7(a).

 

-3-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles of the United States of
America consistently applied, as in effect from time to time.

“Governmental Entity” means any domestic or foreign court, arbitral tribunal,
administrative agency or commission or other governmental or regulatory agency,
authority or instrumentality, including the Financial Industry Regulatory
Authority, Inc. or any securities exchange or listing authority.

“Governmental Permits” has the meaning specified in Section 3.10.

“IFRS” means the international financial reporting standards issued by the
International Accounting Standards Board as in effect from time to time.

“Indebtedness” means any: (i) (a) indebtedness for borrowed money or evidenced
by any note, bond, debenture or other debt security or other document or
instrument, (b) liabilities or obligations in respect of outstanding letters of
credit, (c) liabilities or obligations under capitalized leases or equipment
leases, (d) indebtedness in respect of deferred purchase price of property or
services or (e) liabilities or obligations in respect of commodity, currency,
sale or hedging agreements, in each case with respect to which the Company is
liable as obligor, guarantor or otherwise; (ii) non-operating liabilities of the
Company; (iii) vacation liability of the Company; and (iv) liabilities or
obligations with respect to which the Company is liable as obligor, guarantor or
otherwise to assume, guarantee or endorse, or otherwise as an accommodation to
become responsible for (including any “keep well” or similar agreement to
maintain the financial statement condition of another Person) any of the
foregoing types of liabilities or obligations on behalf of any Person.

“Indemnified Party” has the meaning specified in Section 8.6(a).

“Indemnified Persons” has the meaning specified in Section 5.12(a).

“Indemnifying Party” has the meaning specified in Section 8.6(a).

“Intellectual Property” means all (a) patents and patent applications,
(b) trademarks and service marks, (c) copyrights and (d) legally protectable
trade secrets.

“IRS” means the United States Internal Revenue Service.

“Knowledge of Purchaser” has the meaning specified in Section 1.4(b).

“Knowledge of Seller” has the meaning specified in Section 1.4(a).

“Law” means any law, statute, regulation, rule, code or ordinance enacted,
adopted, issued or promulgated by any Governmental Entity.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable.

 

-4-



--------------------------------------------------------------------------------

“Loss” or “Losses” means any and all claims, actions, causes of action,
judgments, awards, liabilities, losses, costs, fines (including interest and
penalties with respect thereto), penalties, settlement payments, damages or
expenses (limited to reasonable attorneys’, accountants’ and other
professionals’ fees and expenses) but excluding lost profits, lost revenues,
lost opportunities and consequential, punitive and other special damages
regardless of the legal theory, except (a) to the extent any such lost profits,
lost revenues, lost opportunities, consequential, punitive or other special
damages are awarded to a third party pursuant to a Third-Party Claim and (b) to
the extent the Losses being measured relate to a Contract, lost revenues
directly attributable to such Contract may be included in the determination of
Losses relating thereto. In no event shall “Losses” be calculated based on any
multiple of lost earnings or other similar methodology used to value the equity
of the Company or any other Person except to the extent such Losses are awarded
to a third party pursuant to a Third-Party Claim.

“Material Adverse Change” means any material adverse change in the results of
operations, financial condition, properties or assets of the Company; provided,
that a “Material Adverse Change” shall not include the effect (to the extent
caused by such Event) of any Event directly or indirectly resulting or arising
from, in whole or in part, alone or in combination: (a) general economic or
political conditions or any conditions generally affecting any segment of the
industries in which the Company operates which does not disproportionately
affect the Company; (b) any change or prospective change in any Law or Court
Order, or any interpretation thereof or any other change or effect arising out
of or relating to any proceeding, Action or Court Order before a Governmental
Entity which does not disproportionately affect the Company; (c) any change in
accounting requirements or principles, including IFRS or GAAP, or any
interpretation of the foregoing; (d) any change in currency, exchange or
interest rates or the financial or securities markets generally; (e) any action
taken by (or at the written request of) Purchaser or any of its Affiliates;
(f) conduct by the Company to which Purchaser gave its prior written consent;
(g) changes caused by natural disaster, acts of terrorism or war (whether or not
declared), military action or armed hostilities or other calamity, crisis or
geopolitical event whether or not occurring or commenced before or after the
date of this Agreement; (h) any action required to be taken under any existing
Material Contract by which the Company (or any of its properties) is bound;
(i) any failure by the Company to meet any internal projections or forecasts; or
(j) any Event the consequences of which are cured, to the reasonable
satisfaction of Purchaser, by Seller or the Company prior to the Closing, such
satisfaction to be evidenced by a writing delivered by Purchaser to Seller.

“Material Adverse Effect” means any Event, individually or in the aggregate with
all other Events, having a material adverse effect on the results of operations,
financial condition, properties or assets of the Company; provided, that a
“Material Adverse Effect” shall not include any Event directly or indirectly
resulting or arising from, in whole or in part, alone or in combination:
(a) general economic or political conditions or any conditions generally
affecting any segment of the industries in which the Company operates which does
not disproportionately affect the Company; (b) any change or prospective change
in any Law or Court Order, or any interpretation thereof or any other change or
effect arising out of or relating to any proceeding, Action or Court Order
before a Governmental Entity which does not disproportionately affect the
Company; (c) any change in accounting requirements or principles, including IFRS
or GAAP, or any interpretation of the foregoing; (d) any change in currency,
exchange or interest rates or the financial or securities markets generally;
(e) any action taken by (or at the written request of)

 

-5-



--------------------------------------------------------------------------------

Purchaser or any of its Affiliates; (f) conduct by the Company to which
Purchaser gave its prior written consent; (g) changes caused by natural
disaster, acts of terrorism or war (whether or not declared), military action or
armed hostilities or other calamity, crisis or geopolitical event whether or not
occurring or commenced before or after the date of this Agreement; (h) any
action required to be taken under any existing Material Contract by which the
Company (or any of its properties) is bound; (i) any failure by the Company to
meet any internal projections or forecasts; or (j) any Event the consequences of
which are cured, to the reasonable satisfaction of Purchaser, by Seller or the
Company prior to the Closing, such satisfaction to be evidenced by a writing
delivered by Purchaser to Seller.

“Material Contract” has the meaning specified in Section 3.15.

“Material Client” means the clients set forth on Schedule 1.1(c).

“Name Change” has the meaning specified in Section 5.10(d).

“New Name” has the meaning specified in Section 5.10(d).

“Notice of Objection” has the meaning specified in Section 2.7(b).

“One Winthrop Square Assignment” means an agreement between the Company and
Seller assigning the One Winthrop Square Lease to Seller, substantially on the
terms and conditions set forth on Schedule 1.1(d).

“One Winthrop Square Lease” means that certain Lease Agreement, dated as of
August 23, 2007, between RREEF America REIT III – Z1 LLC and the Company.

“Overlap Period” means any taxable year or other taxable period beginning on or
before the Closing Date and ending after the Closing Date.

“Party” has the meaning specified in the first paragraph of this Agreement.

“Permitted Encumbrances” means (a) Encumbrances for Taxes and other governmental
charges and assessments which are not yet due and payable, (b) Encumbrances
which evidence monetary obligations of landlords and Encumbrances of carriers,
warehousemen, workmen, repairmen, mechanics and materialmen and other like
Encumbrances arising by the operation of Law or in the ordinary course of
business for sums not yet due and payable, (c) Encumbrances imposed by the
Securities Act or any applicable state securities law, and (d) the specific
Encumbrances set forth on Schedule 1.1(a).

“Person” means any individual, corporation, partnership, limited liability
partnership, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, Governmental Entity or other
entity.

“Plan” has the meaning specified in Section 3.16(a).

 

-6-



--------------------------------------------------------------------------------

“Platform Services Agreement” means that certain Platform Services Agreement,
dated as of February 8, 2010, by and between the Company and Envestnet Asset
Management, Inc.

“Post-Closing Domain Names” has the meaning specified in Section 5.10(c).

“Post-Closing Period” means any taxable year or other taxable period beginning
after the Closing Date and the portion of any Overlap Period beginning after the
Closing Date.

“Post-Signing Period” has the meaning specified in Section 5.1(a).

“Pre-Closing Period” means any taxable year or other taxable period ending on or
prior to the Closing Date and the portion of any Overlap Period ending on and
including the Closing Date.

“Pre-Closing Tax Attribute” means any net operating loss, capital loss
carryforward, Tax credit or similar Tax item attributable to a Pre-Closing
Period.

“Property Taxes” has the meaning specified in Section 6.9.

“Purchase Price” has the meaning specified in Section 2.2.

“Purchaser” has the meaning specified in the first paragraph of this Agreement.

“Purchaser Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Purchaser or an Affiliate of Purchaser
(including the Company at or after the Closing) under this Agreement or in
connection herewith, each of which agreements, instruments and documents is
listed in Schedule 1.1(b).

“Purchaser Material Adverse Effect” means any Event having a material adverse
effect on the ability of Purchaser to consummate the transactions contemplated
by this Agreement and the Purchaser Ancillary Agreements or perform its
obligations hereunder or thereunder.

“Purchaser Taxes” has the meaning specified in Section 6.4(b).

“Qualifying Loss” has the meaning specified in Section 8.4(a).

“Real Property Leases” has the meaning specified in Section 3.11.

“Representatives” of any Person means such Person’s directors, managers,
officers, employees, agents, attorneys, consultants, advisors or other
representatives.

“Restricted Period” has the meaning specified in Section 5.15(a).

“Restricted Subsidiaries” has the meaning specified in Section 5.15(a).

“Retained Marks” has the meaning specified in Section 5.10(a).

 

-7-



--------------------------------------------------------------------------------

“Returns” has the meaning specified in Section 3.9(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities Authority” means the SEC, any state securities commission,
securities regulatory authority or any other Governmental Entity having
jurisdiction with respect to the Company or the transactions contemplated hereby
pursuant to applicable securities law.

“Seller” has the meaning specified in the first paragraph of this Agreement.

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Seller or an Affiliate of Seller
(including the Company prior to the Closing) under this Agreement or in
connection herewith, each of which agreements, instruments and documents is
listed in Schedule 1.1(b).

“Shares” has the meaning specified in the second recital of this Agreement.

“Target Working Capital” means Two Million Thirty One Thousand Dollars
($2,031,000).

“Taxes” has the meaning specified in Section 3.9(a).

“Tax Matter” has the meaning specified in Section 6.2(a).

“Tax Package” has the meaning specified in Section 6.1.

“Third-Party Claim” has the meaning specified in Section 8.7(a).

“Transferred Domain Names” has the meaning specified in Section 5.4(iii).

“Transfer Taxes” has the meaning specified in Section 6.7.

“Updating Supplement” has the meaning specified in Section 5.6.

“Warrant” means that certain warrant, dated as of February 8, 2010, to purchase
shares of common stock of Purchaser (formerly known as Envestnet Asset
Management Group, Inc.) currently held by the Company.

“WARN Act” means the U.S. Worker Adjustment and Retraining Notification Act of
1988, as amended, or any similar Law.

 

-8-



--------------------------------------------------------------------------------

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) the descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;

(c) references in this Agreement to “writing” or comparable expressions include
a reference to facsimile transmission or comparable means of communication;

(d) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(e) the word “or” is not exclusive;

(f) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(g) this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;

(h) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(i) references to “day” or “days” are to calendar days;

(j) references to “the date hereof” means as of the date of this Agreement;

(k) references to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder, in each case through the date of this Agreement;

(l) the phrases “delivered” or “made available”, when used in this Agreement,
means that the information referred to has been physically or electronically
delivered to the relevant parties (including, in the case of “made available” to
Purchaser, material that has been placed and thereby made available to Purchaser
in the data room established by the Company); and

(m) references to “dollars” or “$” are to United States of America dollars.

 

-9-



--------------------------------------------------------------------------------

Section 1.3 Integration. The Exhibits and Schedules referred to herein shall be
construed with and are incorporated into and form an integral part of this
Agreement to the same extent as if they were set forth verbatim herein.

Section 1.4 Knowledge

(a) When any representation, warranty, covenant or agreement contained in this
Agreement is expressly qualified by reference to the “Knowledge of Seller” or
words of similar import, it shall mean the current, actual knowledge of the
individuals set forth on Schedule 1.4(a) following reasonable inquiry and
investigation.

(b) When any representation, warranty, covenant or agreement contained in this
Agreement is expressly qualified by reference to the “Knowledge of Purchaser” or
words of similar import, it shall mean the current, actual knowledge of the
individuals set forth on Schedule 1.4(b) following reasonable inquiry and
investigation.

ARTICLE II

PURCHASE AND SALE OF THE SHARES

Section 2.1 Purchase and Sale of the Shares. On the terms and subject to the
conditions contained in this Agreement, on the Closing Date, Seller shall sell,
transfer, assign, convey and deliver to Purchaser, and Purchaser shall purchase
and accept from Seller, the Shares.

Section 2.2 Purchase Price. The consideration to be paid by Purchaser in respect
of the purchase of the Shares shall be an amount in cash equal to Twenty Four
Million Three Hundred Ninety Thousand Dollars ($24,390,000) (such amount, the
“Purchase Price”).

Section 2.3 Closing Date. Unless this Agreement shall have been terminated and
the transactions contemplated hereby shall have been abandoned pursuant to
Article IX, and subject to the satisfaction or waiver of all of the conditions
set forth in Article VII, the closing of the sale referred to in Section 2.1
(the “Closing”) shall be consummated at the offices of White & Case LLP, 1155
Avenue of the Americas, New York, New York, as soon as practicable, but in any
event, within three (3) Business Days after the last of the conditions set forth
in Article VII is satisfied or waived, other than those conditions which by
their nature can only be fulfilled at the Closing, but subject to the
fulfillment of such conditions or waiver thereof by the Party entitled to waive
such conditions, or at such other date, time or place as the Parties shall agree
in writing. The time and date on which the Closing is actually held is referred
to herein as the “Closing Date.”

 

-10-



--------------------------------------------------------------------------------

Section 2.4 Payments on the Closing Date.

(a) Not less than three (3) Business Days prior to the Closing Date, Seller
shall deliver to Purchaser the wire transfer instructions for Seller.

(b) Subject to fulfillment or waiver (where permissible) of the conditions set
forth in Sections 7.1 and 7.2, at the Closing, Purchaser shall pay to Seller, or
its designated Affiliate, the Purchase Price by wire transfer of immediately
available funds to the bank account or accounts designated in writing by Seller
in accordance with Section 2.4(a).

Section 2.5 Purchaser’s Closing Date Deliveries. Subject to fulfillment or
waiver (where permissible) of the conditions set forth in Sections 7.1 and 7.2,
at the Closing, Purchaser shall deliver to Seller, in addition to the Purchase
Price, all of the following:

(a) A certificate executed by the secretary or an assistant secretary of
Purchaser, dated the Closing Date, in form and substance reasonably satisfactory
to Seller, as to: (i) the resolutions of the board of directors of Purchaser
authorizing the execution and performance of this Agreement and the Purchaser
Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby; and (ii) the incumbency and signatures of the officers of
Purchaser executing this Agreement and the Purchaser Ancillary Agreements;

(b) The certificate contemplated by Sections 7.3(c), duly executed by a duly
authorized officer of Purchaser;

(c) An agreement duly executed by Purchaser and BNP Paribas Investment Partners
SA, in form and substance reasonably satisfactory to Seller, granting to BNP
Paribas Investment Partners SA a right of first refusal substantially similar to
that contained in Section 11(X) of the Platform Services Agreement, such right
to survive any termination of the Platform Services Agreement for a period equal
to the time remaining with respect to such right under the Platform Services
Agreement;

(d) An agreement duly executed by Envestnet Asset Management, Inc. terminating
that certain Sublease Agreement, dated as of June 30, 2010, by and between
Envestnet Asset Management, Inc. and the Company, substantially on the terms and
conditions set forth on Schedule 1.1(d);

(e) The 75 State Street Sublease duly executed by Purchaser or an Affiliate of
Purchaser; and

(f) Each Purchaser Ancillary Agreement, duly executed by Purchaser or the
Affiliate of Purchaser party thereto.

 

-11-



--------------------------------------------------------------------------------

Section 2.6 Seller’s Closing Date Deliveries. Subject to fulfillment or waiver
(where permissible) of the conditions set forth in Sections 7.1 and 7.3, at the
Closing, Seller shall deliver (or cause to be delivered) to Purchaser all of the
following:

(a) A certificate executed by the secretary or an assistant secretary of Seller,
dated the Closing Date, in form and substance reasonably satisfactory to
Purchaser, as to: (i) the certificate of incorporation of each of Seller and the
Company; (ii) the by-laws of each of Seller and the Company; (iii) the
resolutions of the board of directors of Seller authorizing the execution and
performance of this Agreement and the Seller Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby; and (iv) the
incumbency and signatures of the officers of Seller executing this Agreement and
the Seller Ancillary Agreements;

(b) The certificates contemplated by Sections 7.2(c) and 7.2(e), duly executed
by a duly authorized officer of Seller;

(c) An agreement duly executed by the Company terminating that certain Sublease
Agreement, dated as of June 30, 2010, by and between Envestnet Asset Management,
Inc. and the Company, substantially on the terms and conditions set forth on
Schedule 1.1(d);

(d) The 75 State Street Sublease duly executed by Fortis Investment Management
USA, Inc.;

(e) Evidence to the reasonable satisfaction of Purchaser of the due execution by
Seller and the Company of the One Winthrop Square Assignment;

(f) Each Seller Ancillary Agreement, duly executed by Seller or the Affiliate of
Seller party thereto;

(g) A CD-ROM containing all of the documents available to Purchaser in the
online data room established in connection with this Agreement as of the date
hereof; and

(h) Stock certificates representing all of the Shares, free and clear of all
Encumbrances except for those created by Purchaser or arising out of the
acquisition or ownership of the Shares by Purchaser and other than restrictions
on transfer of unregistered securities arising under applicable federal, state
or foreign securities Laws, duly executed in blank or accompanied by duly
executed instruments of transfer.

Section 2.7 Determination of Closing Working Capital.

(a) Promptly after the Closing Date, and in any event not later than forty-five
(45) days following the Closing Date, Purchaser shall prepare and deliver to
Seller a statement (the “Closing Working Capital Statement”) setting forth
Purchaser’s good faith calculation of the amount of Closing Working Capital. If
a Closing Working Capital Statement is not delivered by Purchaser within
forty-five (45) days after the Closing Date, then the Closing Working Capital
shall be deemed to be equal to the Target Working Capital and shall be final,
binding and non-appealable by the Parties, unless, following such failure by
Purchaser to deliver a Closing Working Capital Statement within forty-five
(45) days after the Closing, Seller elects (in its sole discretion) to deliver a
Closing Working Capital Statement to Purchaser no later than forty-five
(45) days after such initial forty-five (45) day period.

 

-12-



--------------------------------------------------------------------------------

(b) If Seller (or, in the event that Seller delivered the Closing Working
Capital Statement, Purchaser) does not object to the Closing Working Capital
Statement by written notice of objection (the “Notice of Objection”) delivered
to Purchaser (or, in the event that Seller delivered the Closing Working Capital
Statement, Purchaser) within forty-five (45) days after delivery of the Closing
Working Capital Statement, the calculation of Closing Working Capital set forth
in the Closing Working Capital Statement shall be deemed final and binding. A
Notice of Objection shall set forth in reasonable detail Seller’s (or, in the
event that Seller delivered the Closing Working Capital Statement, Purchaser’s)
alternative calculations of the amount of Closing Working Capital.

(c) If a Notice of Objection is delivered in accordance with Section 2.7(b),
then any dispute regarding such amount (all such disputed amounts, the “Disputed
Amounts”) shall be resolved as follows:

(A) Seller and Purchaser shall promptly endeavor in good faith to resolve the
Disputed Amounts listed in the Notice of Objection. In the event that a written
agreement determining the Disputed Amounts has not been reached within ten
(10) Business Days (or such longer period as may be agreed by Seller and
Purchaser) after the date of receipt of the Notice of Objection, the resolution
of such Disputed Amounts may be submitted by either Party to
PricewaterhouseCoopers LLP or another independent accounting firm mutually
acceptable to Seller and Purchaser (the “Arbitrator”);

(B) Seller and Purchaser shall use their commercially reasonable efforts to
cause the Arbitrator to render a decision in accordance with this Section 2.7(c)
along with a statement of reasons therefor within thirty (30) days of the
submission of the Disputed Amounts, or a reasonable time thereafter, to the
Arbitrator. The decision of the Arbitrator shall be final and binding upon each
Party and the decision of the Arbitrator shall constitute an arbitral award that
is final, binding and non-appealable and upon which a judgment may be entered by
a court having jurisdiction thereover;

(C) in the event Seller and Purchaser submit any Disputed Amounts to the
Arbitrator for resolution, Seller and Purchaser shall each pay their own costs
and expenses incurred under this Section 2.7(c). Seller shall be responsible for
that fraction of the fees and costs of the Arbitrator equal to (1) the absolute
value of the difference between Seller’s aggregate position with respect to the
Disputed Amounts and the Arbitrator’s final determination with respect to the
Disputed Amounts over (2) the absolute value of the difference between Seller’s
aggregate position with respect to the Disputed Amounts and Purchaser’s
aggregate position with respect to the Disputed Amounts, and Purchaser shall be
responsible for the remainder of such fees and costs;

(D) the Arbitrator shall act as an arbitrator to determine, based upon the
provisions of this Section 2.7(c), only the Disputed Amounts and the
determination of each amount of the Disputed Amounts shall be made in accordance
with the procedures set forth in Section 2.7(a) and, in any event the resulting
amount of Closing Working Capital shall be no less than the lesser of the amount
claimed by either Seller or Purchaser, and shall be no greater than the greater
of the amount claimed by either Seller or Purchaser; and

 

-13-



--------------------------------------------------------------------------------

(E) the process set forth in this Section 2.7(c) shall be the exclusive remedy
of the Parties for any disputes related to items reflected on the Closing
Working Capital Statement or covered by the calculation of Closing Working
Capital, whether or not the underlying facts and circumstances constitute a
breach of any representations, warranties or covenants contained in this
Agreement; provided, that any dispute regarding the interpretation of this
Agreement, as opposed to the calculation of Disputed Amounts or the methodology
of such calculation, shall not be subject to the process set forth in this
Section 2.7(c) but shall be subject to the dispute mechanisms set forth in
Article X.

(d) Upon the determination, in accordance with Sections 2.7(b) or 2.7(c), of the
final calculation of the amount of the Closing Working Capital, if the Closing
Working Capital is greater than the Target Working Capital, then Purchaser shall
promptly, but in any event within three (3) Business Days after the final
determination thereof, pay by wire transfer of immediately available funds, to
an account designated by Seller an amount in cash equal to such difference.

(e) Upon the determination, in accordance with Sections 2.7(b) or 2.7(c), of the
final calculation of the amount of the Closing Working Capital, if the Closing
Working Capital is less than the Target Working Capital, then Seller shall
promptly, but in any event within three (3) Business Days after the final
determination thereof, pay by wire transfer of immediately available funds, to
an account designated by Purchaser an amount in cash equal to such difference.

(f) The Closing Working Capital Statement (and all calculations of Closing
Working Capital) shall be prepared and calculated in accordance with GAAP,
except that the Closing Working Capital Statement (and all calculations of
Closing Working Capital) shall: (i) not include any purchase accounting or other
adjustment arising out of the consummation of the transactions contemplated by
this Agreement and (ii) be based on facts and circumstances as they exist prior
to the Closing and shall exclude the effect of any act, decision or event
occurring on or after the Closing.

(g) Following the Closing, Purchaser shall and shall cause the Company, and
their respective officers, employees, consultants, accountants and agents to,
reasonably cooperate with Seller and its accountants in connection with the
final determination of the Closing Working Capital pursuant to this Section 2.7
and to provide reasonable information requested by Seller and its accountants in
connection therewith; provided, that in the event Purchaser or the Company fails
to abide by the provisions of this Section 2.7(g), the length of time of such
failure shall be added to the time period in which Seller has to perform its
obligations under this Section 2.7.

 

-14-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser on the date hereof as
follows:

Section 3.1 Organization; Good Standing; Corporate Power of Seller. Seller is a
corporation, duly incorporated, validly existing and in good standing under the
Laws of the State of New York and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as conducted as of the date hereof.

Section 3.2 Authority; Conflicts.

(a) Except as set forth on Schedule 3.2(a), Seller has the requisite corporate
power and authority and has taken all corporate action necessary to execute and
deliver this Agreement and the Seller Ancillary Agreements, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement, the Seller Ancillary Agreements and all other instruments and
agreements to be executed and delivered by Seller as contemplated hereby and
thereby, and the consummation by Seller of the transactions contemplated hereby
and thereby, have been duly authorized and approved by the board of directors of
Seller. No other corporate action on the part of Seller is necessary to
authorize the execution, delivery and performance of this Agreement or the
Seller Ancillary Agreements by Seller and the consummation of the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Seller and (assuming the valid authorization, execution and
delivery by Purchaser) constitutes a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, and the Seller
Ancillary Agreements and all other instruments and agreements to be executed and
delivered by Seller as contemplated hereby, upon execution and delivery by
Seller (assuming the valid authorization, execution and delivery by the other
parties thereto) will constitute valid and binding obligations of Seller
enforceable against Seller in accordance with their terms, in each case except
to the extent that their enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

(b) The execution and delivery of this Agreement, the Seller Ancillary
Agreements and such other instruments and agreements do not (or will not, as
applicable), and the consummation of the transactions contemplated hereby and
thereby will not, (i) conflict with any of the provisions of the certificate of
incorporation or by-laws or other equivalent charter documents of Seller or the
Company, (ii) subject to the receipt of the Consents referred to in Section 3.6,
materially conflict with, result in a material breach of or material default
under (with or without notice or lapse of time, or both) or give rise to a right
of termination, cancellation or acceleration of any material obligation or to
loss of a material benefit under, any Material Contract to which the Company is
a party or by which the Company or any of its assets is bound or subject or any
material Contract to which Seller is a party of by which Seller or any of its
assets is bound or subject, (iii) subject to the receipt of the Consents
referred to in Section 3.6, materially contravene any Law or Court Order
currently in effect or (iv) result in the creation or imposition of any
Encumbrance on any of the Shares (other than those created by Purchaser or
arising out of the acquisition or ownership of the Shares by Purchaser) or any
properties or assets of the Company, except in the case of such assets or
properties of the Company for Permitted Encumbrances.

 

-15-



--------------------------------------------------------------------------------

Section 3.3 Title to Shares. All of the Shares are beneficially and of record
owned by Seller, free and clear of all Encumbrances. Assuming Purchaser has the
requisite authority to be the lawful owner of the Shares, the consummation of
the transactions contemplated by this Agreement will convey to Purchaser good
title to the Shares, free and clear of all Encumbrances, other than those
created by Purchaser or arising out of the acquisition or ownership of the
Shares by Purchaser and other than restrictions on transfer of unregistered
securities arising under applicable federal, state or foreign securities Laws.

Section 3.4 Organization of the Company. The Company has been duly incorporated
and is validly existing and in good standing under the Laws of Delaware. Except
as set forth on Schedule 3.4, the Company is duly qualified or licensed to
transact business and is in good standing (or the equivalent thereof) in each
jurisdiction where the character or location of the properties owned, leased or
operated by the Company or the nature of its activities makes such qualification
necessary, except where the failure to be so qualified or licensed or in good
standing (or the equivalent thereof) would not be reasonably likely to have, in
the aggregate, a Material Adverse Effect. Schedule 3.4 sets forth a list of all
jurisdictions in which the Company is duly qualified or licensed to transact
business. The Company has all requisite corporate power and authority to own,
lease and operate its properties and assets and to carry on its business as
conducted as of the date hereof.

Section 3.5 Capital Structure of the Company.

(a) The authorized capital stock of the Company consists of 100 shares of common
stock, par value $0.01 per share, all of which are issued and outstanding. The
Shares have been duly authorized and validly issued, and are fully paid and
nonassessable, and are not subject to and were not issued in violation of, any
purchase option, call option, right of first refusal or any subscription,
preemptive, or similar rights or in violation of any applicable Law. Except for
this Agreement, there are no agreements, arrangements, options, warrants,
convertible securities, exchangeable securities, subscription rights or other
rights or commitments, contingent or otherwise, of any character relating to the
issuance, sale, purchase, exchange, transfer or redemption of any shares of
capital stock of the Company. The Company does not have outstanding or
authorized any stock appreciation, phantom stock, profit participation or
similar rights. There are no voting trusts, stockholder agreements, proxies or
other understandings in effect with respect to the voting or transfer of any of
the Shares.

(b) Other than the Warrant, the Company does not own any interest (equity or
debt) in any Person.

Section 3.6 Consents and Approvals. No Consent of or filing with any
Governmental Entity or any other third party, which has not been received or
made, is necessary or required with respect to Seller or the Company in
connection with the execution and delivery of this Agreement by Seller or the
consummation by Seller of the transactions contemplated by this Agreement,
except for (a) the Consents of Persons set forth on Schedule 3.6(a), and (b) any
other Consents which, if not made or obtained, would not be material to the
operation of the business of the Company.

 

-16-



--------------------------------------------------------------------------------

Section 3.7 Financial Statements.

(a) Seller has furnished Purchaser with (i) the unaudited balance sheet for the
Company as of the Balance Sheet Date (the “Balance Sheet”) and the related
statements of profit and loss and cash flows for the six (6) months then ended
and (ii) the unaudited balance sheets for the Company as of December 31,
2010, December 31, 2009 and December 31, 2008 and the related statements of
profit and loss and cash flows for the years then ended (items (i) and
(ii) collectively, with the Balance Sheet, the “Financial Statements”). The
Financial Statements, except as described therein and except as set forth on
Schedule 3.7(a), have been prepared in accordance with IFRS, applied on a
consistent basis throughout the periods involved.

(b) The Financial Statements are based on the Books and Records and fairly
present, in all material respects, the financial position and results of
operations and cash flows of the Company as at the dates and for the periods
indicated therein.

(c) The Company maintains a standard system of accounting established and
administered in accordance with IFRS.

(d) The Company has no Liabilities, except for Liabilities (i) to the extent
reflected in the Financial Statements and (ii) those which have been incurred in
the ordinary course of business consistent with past practice since the Balance
Sheet Date and which are not, individually or in the aggregate, material.

Section 3.8 Absence of Certain Changes. Except as set forth on Schedule 3.8,
since the Balance Sheet Date, there has been no Material Adverse Change, and
there has been no Event that, individually or in the aggregate with all other
Events, with or without the lapse of time, could reasonably be expected to
result in a Material Adverse Change. Except as set forth on Schedule 3.8, during
the period from the Balance Sheet Date to the date of this Agreement (a) the
business of the Company has been conducted in all material respects in the
ordinary course consistent with past practice, (b) the Company has not
materially increased the compensation of any officer or granted any general
salary or benefits increase to its employees, other than pursuant to existing
contractual commitments or in the ordinary course of business consistent with
past compensation practices, (c) the Company has not acquired any business or
Person, by merger or consolidation, purchase of substantial assets or equity
interests, or by any other manner, in a single transaction or a series of
related transactions, or entered into any Contract, letter of intent or similar
arrangement with respect to the foregoing, (d) there has been no material change
by the Company in accounting policies, principles, practices or methods applied
in the preparation of the Financial Statements except as required or permitted
by Law or IFRS, and (e) the Company has not effected any action described in
Section 5.4(ii).

 

-17-



--------------------------------------------------------------------------------

Section 3.9 Tax Matters. Except as set forth on Schedule 3.9:

(a) The Company has timely filed or caused to be filed, or will timely file or
cause to be filed, with the appropriate taxing authorities all material tax
returns, statements and reports for Taxes (the “Returns”) that are required to
be filed by, or with respect to, the Company on or prior to the Closing Date
(taking into account any applicable extension of time within which to file).
Each such Return and filing is true and correct in all material respects. For
purposes of this Agreement, “Taxes” means all taxes, assessments, charges,
duties, fees, levies or other governmental charges, including all United States
federal, state, local, foreign and other income, gross receipts, franchise,
profits, capital gains, capital stock, transfer, sales, use, occupation,
property, unemployment, escheat, unclaimed property, social security, excise,
stamp, license, payroll, withholding and other taxes, assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever and
all additions to tax, penalties and interest.

(b) All material Taxes and material Tax liabilities of the Company due and
payable by the Company for all taxable years or periods that end on or before
the Closing Date have been (or will be) paid or accrued on the Books and Records
in accordance with IFRS.

(c) The Company is not currently the subject of an audit or other examination
or, to the Knowledge of Seller, any threatened audit or other examination,
relating to the payment of a material amount of Taxes of the Company by the Tax
authorities of any nation, state or locality. No material issues have been
raised in writing in any prior examination by any Taxing authority with respect
to the business and operations of the Company which, by application of similar
principles, reasonably could be expected to result in a proposed material
adjustment to the liability for Taxes for any other period not so examined.

(d) The Company (i) has not entered into a written agreement or waiver extending
any statute of limitations relating to the payment or collection of a material
amount of Taxes of the Company that has not expired and (ii) is not presently
contesting any material Tax liability of the Company before any Governmental
Entity.

(e) All material Taxes that the Company is (or was) required by Law to withhold
or collect in connection with amounts paid or owing to any employee, independent
contractor, creditor or stockholder have been duly withheld or collected, and
have been paid over to the proper authorities to the extent due and payable.

(f) Seller is not a “foreign person” within the meaning of Section 1445 of the
Code.

(g) The Company is not and has not been a member of an affiliated group (as
defined in Section 1504(a) of the Code) or filed or been included in a combined,
consolidated or unitary income tax return; the Company is not liable for the
Taxes of any taxpayer other than the Company for any taxable period beginning
before the Closing Date as a result of filing unitary, combined, or consolidated
Tax Returns, as a transferee or successor, by contract or otherwise; and the
Company is not a party to any Tax sharing agreement.

(h) The Company has not engaged in a transaction that would be reportable by or
with respect to the Company pursuant to Sections 6011, 6111, or 6112 of the
Code. The Company has not entered into any transactions that required or will
require the filing of IRS Form 8886.

 

-18-



--------------------------------------------------------------------------------

(i) The Company will not be required to include any material item of income in,
or exclude any material item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of (i) any
installment sale or open transaction disposition made on or prior to the Closing
Date, (ii) any prepaid amount received on or prior to the Closing Date,
(iii) any “closing agreement,” as described in Section 7121 of the Code (or any
corresponding provision of state, local or foreign income tax law), (iv) any
intercompany transaction or any excess loss account within the meaning of
Treasury Regulation Section 1.1502-19 under the Code (or any corresponding or
similar provision or administrative rule of federal, state, local or foreign tax
law), or (v) a change in the method of accounting for a period ending on or
prior to the Closing Date.

(j) The Company will include and report, for all Tax purposes, the “upfront
payment” of $10,300,000 (and any other inducement payments as described in the
Platform Services Agreement section 3 and exhibit B) received in 2010 from
Envestnet Asset Management, Inc. or its Affiliates under the Platform Services
Agreement in its taxable income for its 2010 tax year.

Section 3.10 Governmental Permits. Except as set forth on Schedule 3.4 and
Schedule 3.10, as of the date hereof, the Company owns, holds or possesses all
material licenses, franchises, permits, privileges, immunities, certificates,
rights, exemptions, variances, orders, consents, approvals and other
authorizations from a Governmental Entity (collectively, “Governmental Permits”)
that are necessary to entitle it to own, lease, operate and use its properties
or assets and to carry on and conduct its business as conducted as of the date
hereof. Except as set forth on Schedule 3.10, the Company has complied in all
material respects with all terms and conditions of the Governmental Permits.
Except as set forth on Schedule 3.10, the Company has not received any written
notice of any violation of any Governmental Permit. No suspension, cancellation
or non-renewal of any Governmental Permit is pending or, to the Knowledge of
Seller, threatened. Notwithstanding the foregoing, the representations and
warranties contained in this Section 3.10 do not apply to Taxes, benefit plans
and related matters or labor matters, which subject matters are addressed in
their entirety and exclusively in Section 3.9 (Tax Matters), Section 3.16
(Employee Benefit Plans) and Section 3.17 (Labor Matters), respectively. Except
as set forth on Schedule 3.10, since January 1, 2008, the Company has timely
filed all forms, reports, registration statements, schedules and other
documents, together with any amendments required to be made with respect
thereto, that were required to be filed with any Securities Authority, and has
paid all fees and assessments due and payable in connection therewith. The
Company is duly registered as an investment advisor under the Advisers Act. To
the Knowledge of Seller, all regulatory documents of the Company complied in all
material respects with the requirements of the securities laws and the rules and
regulations of the SEC promulgated thereunder applicable to such regulatory
documents, and none of such regulatory documents, as of their respective dates,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
materially misleading.

 

-19-



--------------------------------------------------------------------------------

Section 3.11 Real Property. The Company does not own any real property.
Schedule 3.11 contains a complete and accurate list of all leases of real
property to which, as of the date hereof, the Company is a party, either as
lessor or lessee (the “Real Property Leases”). The Company is not in default in
any material respect under any such Real Property Lease. To the Knowledge of
Seller, there is no material default under any such Real Property Lease by any
other party thereto.

Section 3.12 Intellectual Property.

(a) Schedule 3.12(a)(i) sets forth a true, correct and complete list of all
Intellectual Property registered or applied for with a Governmental Entity owned
by the Company other than the Retained Marks and Transferred Domain Names, and
Schedule 3.12(a)(ii) sets forth a true, correct and complete list of all
Contracts (including licenses and royalty agreements) with respect to such owned
Intellectual Property and Intellectual Property licensed to the Company except
licenses for commercial off-the-shelf software or where royalties do not exceed
$25,000 per year. The Company owns and has and, upon Closing, the Company will
own and have, the entire right, title and interest in and to the owned
Intellectual Property and the right to use the licensed Intellectual Property
subject to the applicable licenses, in each case free and clear of all
Encumbrances (other than Permitted Encumbrances), and the use by Purchaser of
such Intellectual Property upon and after the Closing does not require any
Consent of any Person and will not constitute a breach of any applicable
Contract or a violation of any applicable Law, nor entitle any other Person to
any such Contract to terminate or modify such Contract. The owned Intellectual
Property set forth on Schedule 3.12(a)(i) and the licensed Intellectual Property
set forth on Schedule 3.12(a)(ii) comprise all of the Intellectual Property
necessary for the conduct and operation of the Company’s business except where
the failure to hold the rights to such Intellectual Property would not
reasonably be expected to have a Material Adverse Effect.

(b) Except as set forth on Schedule 3.12(b), to the Knowledge of Seller, (i) the
conduct of the business of the Company does not violate, infringe,
misappropriate or misuse the Intellectual Property of any third Person and
(ii) no Person is materially infringing upon or violating any of the
Intellectual Property rights owned by the Company. Except as set forth on
Schedule 3.12(b), the Company has not entered into an agreement to indemnify any
Person against a charge of infringement arising out of the authorized use of any
Intellectual Property.

(c) As of the date hereof, no proceedings are pending or, to the Knowledge of
Seller, threatened, against the Company that challenge the Company’s right to
use Intellectual Property used in the conduct of its business as conducted as of
the date hereof or that assert that the Company is infringing, has
misappropriated or is otherwise in conflict with any Intellectual Property of
any other Person or that a license or other right is necessary or desirable for
the Company to conduct its business.

(d) The Company has taken all necessary and reasonable measures to protect the
secrecy, confidentiality and value of all confidential information used or held
for use by the Company in connection with the business of the Company and all
trade secrets required for, related to and used in its business (including by
requiring the execution and delivery of confidentiality agreements covering such
information by each Person who is or was an

 

-20-



--------------------------------------------------------------------------------

employee, officer, manager, director or contractor of the Company), and such
confidential information and trade secrets have not been used, disclosed to or
discovered by any Person except pursuant to valid and appropriate non-disclosure
or license agreements, which have not been breached. Each Person who is or was
an employee, officer, manager, director or contractor of the Company has signed
an agreement for the protection of the Company’s confidential information or is
otherwise subject to such a confidentiality obligation.

(e) To the Knowledge of Seller, the Company has not had any security breach or
violation that resulted in or would have required the notification of its
customers or its employees that the information of such customers or employees
had been or may have been compromised or otherwise accessed by an unauthorized
Person.

(f) All of the material computer systems that are used in the business of the
Company as currently conducted, including hardware, software, databases,
firmware, telecommunications and related cabling, wiring and peripherals are in
good working order and since December 31, 2010 such computer systems have not
experienced any substantial and unscheduled outage or malfunction. The capacity
and functions of such computer systems are adequate for the conduct of the
business of the Company as it is conducted.

Section 3.13 Title to Personal Property. Except as set forth on Schedule 3.13,
the Company has good title to or, in the case of leased assets, a valid
leasehold interest in, free and clear of all Encumbrances, except for Permitted
Encumbrances, all of the material tangible and intangible personal property and
assets reflected on the Balance Sheet or thereafter acquired, except for
properties and assets disposed of in the ordinary course of business, consistent
with past practice, since the Balance Sheet Date. The Company owns or has the
right to use all of the tangible personal properties and assets necessary for
the conduct of its business in all material respects as conducted as of the date
hereof.

Section 3.14 Compliance with Laws; Litigation. Except as set forth on Schedule
3.14, (a) there are no Court Orders and no unsatisfied judgments, penalties or
awards against or, to the Knowledge of Seller, affecting the Company or any of
its properties or assets, (b) the operations of the Company are not being and,
to the Knowledge of Seller, have not been, conducted in violation of any Court
Order or material violation of any material Law applicable to the Company, and
(c) there are no Actions by or before any Governmental Entity pending or, to the
Knowledge of Seller, threatened against or affecting (i) the Company or any of
its properties or assets or (ii) Seller, in each case that (A) challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement, (B) alleges a violation by Seller (which is material to its
ownership of the Company) or the Company of any Law or Court Order or (C) that
would be reasonably likely to impair or delay the ability of Seller to perform
its obligations hereunder or questions the legality of the transactions
contemplated by this Agreement or any of the Seller Ancillary Agreements. To the
Knowledge of Seller, no event has occurred or circumstances exist that is likely
to give rise to, or serve as a basis for, any such Action. Notwithstanding the
foregoing, the representations and warranties contained in this Section 3.14 do
not apply to Taxes, which subject matter is addressed in its entirety and
exclusively in Section 3.9.

 

-21-



--------------------------------------------------------------------------------

Section 3.15 Contracts. Schedule 3.15 contains a list, as of the date hereof, of
the following Contracts (each, a “Material Contract”) to which the Company is a
party: (a) Contracts that contain a minimum annual purchase requirement of
$25,000 or more which have a term of more than one (1) year and that cannot be
cancelled on less than ninety (90) days’ notice; (b) Contracts that materially
restrain, limit or impede the Company’s ability to compete with or conduct any
business or line of business; (c) Affiliate Contracts; (d) Contracts that are
employment or consulting agreements with employees or consultants of the
Company; (e) other than outside of the ordinary course of business, Contracts
that provide for the indemnification by the Company of any Person or the
assumption of any Tax, environmental or other Liability of any Person;
(f) Contracts relating to Indebtedness; (g) Contracts that provide for any joint
venture, partnership or similar arrangement by the Company; and (h) Contracts
that are material to the Company. Notwithstanding anything in this Section 3.15
to the contrary, “Material Contracts” shall not include the Platform Services
Agreement. Each Material Contract is valid and binding on the Company and, to
the Knowledge of Seller, is in full force and effect, and the Company is not in
default under any Material Contract. To the Knowledge of Seller, there are no
defaults under any Material Contract by the other party to such Material
Contract. Neither the Company nor any other party thereto has provided any
written notice of any intention to terminate any Material Contract. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Purchaser.

Section 3.16 Employee Benefit Plans.

(a) The Company does not sponsor, maintain, or contribute to any employee
benefit plan, within the meaning of Section 3(3) of ERISA, or have any liability
contingent on termination of a pension plan (as defined in Section 3(2) of
ERISA) subject to Section 412 of the Code or Section 302 or Title IV of ERISA or
any liability contingent on withdrawal from a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) subject to Title IV of ERISA. Except as set forth
on Schedule 3.16(a), the Company does not sponsor, maintain, have a commitment
to create, and does not have any unsatisfied liability with respect to any bonus
or other incentive plan, deferred compensation plan, fringe benefit plan,
severance plan, any employment agreement or consulting agreement, change in
control agreement, or other similar plan, agreement, policy or understanding
whether formal or informal, whether legally binding, whether funded or unfunded
and whether or not terminated, for any present or former employee of the Company
or employee of Seller or its Affiliates who devotes (or devoted as the case may
be) a majority of his or her working hours to the Company, any present or former
director, consultant or agent (or for their respective spouses, dependents or
beneficiaries) of the Company (each such plan, agreement, policy or
understanding set forth or required to be set forth on Schedule 3.16(a)
hereinafter individually a “Plan” and collectively the “Plans”).

 

-22-



--------------------------------------------------------------------------------

(b) Seller has delivered to Purchaser a true, correct and complete copy of each
writing constituting a part of a Plan, including all plan documents (and all
amendments thereto). Seller has delivered to Purchaser a true, correct and
complete copy of each individual employment, consulting, severance, change in
control or similar compensatory Contract to which the Company or any of its
Affiliates is a party with respect to any employee of the Company or employee of
Seller or its Affiliates who devotes a majority of his or her working hours to
the Company.

(c) All Plans have been administered in accordance with their terms and
applicable Law, except as would not reasonably be expected to result in material
liability of the Company.

(d) Except as set forth on Schedule 3.16(d), the consummation of the
transactions contemplated by this Agreement will not (i) entitle any current or
former employee, officer, director or consultant of the Company or any current
or former employee, officer, director or consultant of Seller or its Affiliates
who devotes (or devoted as the case may be) a majority of his or her working
hours to the Company, to severance pay, change in control payments, unemployment
compensation or any other payment, (ii) accelerate the time of payment, or
increase the amount of compensation or benefit due, any such employee, officer,
director or consultant, (iii) cause any amounts payable with respect to any Plan
to fail to be deductible for federal income tax purposes by virtue of
Section 280G of the Code or Section 162(m) of the Code or (iv) result in any
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code for which an exemption is not available. No current or former employee,
officer, director or consultant of the Company or any of its Affiliates is
entitled to receive any additional payment from the Company or any of its
Affiliates by reason of the excise Tax required by Section 4999(a), Section 409A
or Section 457A of the Code being imposed on such Person by reason of the
transactions contemplated by this Agreement or otherwise.

(e) Except as would not reasonably be expected to result in material liability
of the Company, all contributions, payments and premiums with respect to the
Plans have been timely made when due, and all contributions for all periods
ending prior to the Closing Date have been, or shall be, timely paid prior to
the Closing Date.

(f) Except as set forth on Schedule 3.16(f), there is no provision in any Plan,
and there has been no act or omission by Seller or the Company, that could
impair the ability of the Company (or any successor thereto) to unilaterally
amend or terminate any Plan.

Section 3.17 Labor Matters.

(a) As of the date of this Agreement, except as set forth on Schedule 3.17(a),
the Company is not a party to or bound by any collective bargaining agreement or
any labor union contract, and, to the Knowledge of Seller, there are no current,
and during the past two (2) years there have been no, activities or proceedings,
including a demand for recognition or certification, whether before the National
Labor Relations Board or any other labor relations tribunal or authority, of any
labor union or group of employees to organize any employees of the Company or
employees of Seller or its Affiliates who devote a majority of their working
hours to the Company or to compel the Company to bargain with any labor union or
labor organization, and there is no pending or, to the Knowledge of Seller,
threatened strike, lockout, work stoppage, slowdown, walkout, hand-billing,
picketing or other concerted action or labor dispute with respect to or
involving any employees of the Company or any employees Seller or its Affiliates
who devote a majority of their working hours to the Company.

 

-23-



--------------------------------------------------------------------------------

(b) Schedule 3.17(b) sets forth a true, correct and complete list of each
employee of the Company or of Seller or its Affiliates who devotes a majority of
his or her working hours to, and independent contractor providing material
services to, the Company and in the case of each such employee and contractor,
the following information, if applicable, as of the date hereof: (i) title or
position; (ii) date of hire or commencement of service; (iii) work location;
(iv) whether full-time or part-time; (v) whether covered by the terms of an
employment or consulting agreement; (vi) whether absent from active employment
or service and if so, the date such absence commenced, the reason for such
absence (to the extent permissible to disclose such reason under applicable Law)
and the anticipated date of return to active employment or active service;
(vii) annual salary or annual consulting payments, as the case may be, and, if
applicable, target bonus and other incentive compensation, such salary and other
compensation data to include current information and such information for the
prior twelve (12) month period; and (viii) as of the date hereof, accrued unused
vacation, sick days and other paid days off.

(c) The Company, and Seller or its Affiliates solely with respect to any
employees who devote a majority of their working hours to the Company, has been
since January 1, 2009 and is in material compliance with (i) all applicable Laws
respecting employment and employment practices, terms and conditions of
employment, collective bargaining, disability, immigration, health and safety,
wages, hours and benefits, harassment, non-discrimination in employment,
workers’ compensation and unemployment compensation and (ii) all obligations of
the Company under any employment agreement, consulting agreement, severance
agreement, collective bargaining agreement or any similar employment or
labor-related agreement or understanding.

(d) Other than in connection with the Platform Services Agreement, there have
not been any material controversies, grievances or Actions initiated, negotiated
or litigated with Seller or the Company by any of the Company’s employees or
Seller’s or its Affiliates’ employees who devote a majority of their working
hours to the Company, former employees or beneficiaries of employees (current or
former) with respect to their employment or benefits incident thereto, or by any
Governmental Entity, including harassment and discrimination claims, wage and
hour claims and claims arising under workers’ compensation laws, which are
currently pending or have been resolved within the three (3) years and, to the
Knowledge of Seller, there is no state of facts or event which would reasonably
be expected to form the basis of any such controversy, grievance or Action.

(e) No executive officer or other key employee of the Company or executive
officer or other employee of Seller or its Affiliates who both devotes a
majority of his or her working hours to the Company and would be considered a
key employee of the Company if employed by the Company is subject to any
noncompete, nonsolicitation or similar agreement in conflict with the present or
proposed business activities of the Company and, as of the date hereof, to the
Knowledge of Seller, no executive officer or other key employee of the Company
or executive officer or other employee of Seller or its Affiliates who both
devotes a majority of his or her working hours to the Company and would be
considered a key employee of the Company if employed by the Company has taken
steps or is otherwise planning to terminate his or her employment with the
Company for any reason (or no reason), including the consummation of the
transactions contemplated by this Agreement.

 

-24-



--------------------------------------------------------------------------------

(f) To the Knowledge of Seller, none of the employees of the Company or
employees of Seller or its Affiliates who devote a majority of their working
hours to the Company has been convicted of any felonies or indicted on any
drug-related criminal offenses.

(g) Other than in connection with the Platform Services Agreement, during the
preceding two (2) years, (i) the Company has not effectuated a “plant closing”
(as defined in the WARN Act) affecting any site of employment or one or more
facilities or operating units within any site of employment or facility,
(ii) there has not occurred a “mass layoff” (as defined in the WARN Act) in
connection with the Company affecting any site of employment or one or more
facilities or operating units within any site of employment or facility and
(iii) the Company has not been affected by any transaction or engaged in layoffs
or employment terminations sufficient in number to trigger application of any
similar applicable Law. Except as set forth in Schedule 3.17(g), and other than
in connection with the Platform Services Agreement, no employee of the Company
or employees Seller or its Affiliates who devote a majority of his or her
working hours to the Company has experienced an “employment loss,” as defined by
the WARN Act or any similar applicable Law, requiring notice to employees in the
event of a closing or layoff, within the past ninety (90) days.

(h) The Company has made timely and proper payment of all material amounts
payable with respect to employees and consultants, including all material wages,
accrued but unused time off, commissions, bonuses, severance payments,
consulting payments, reimbursements or other amounts due pursuant to any
employment or consulting agreement, and withholding for income and employment
Taxes, or otherwise have made appropriate accruals on the books of the Company
in accordance with IFRS.

Section 3.18 Broker’s or Finder’s Fee. No agent, broker, Person or firm acting
on behalf of Seller or the Company is, or shall be, entitled to any broker’s
fees, finder’s fees or commissions from the Company in connection with this
Agreement or any of the transactions contemplated hereby.

Section 3.19 Affiliate Contracts. Schedule 3.19 sets forth as of the date hereof
a true and complete list of each Contract between (a) the Company, on the one
hand, and (b) Seller and/or any of its Affiliates (other than the Company), on
the other hand (each such Contract, an “Affiliate Contract”).

Section 3.20 Books and Records. The minute books and stock record books of the
Company, all of which have been made available to Purchaser, are complete and
correct in all material respects and have been maintained in accordance with
sound business practices. The minute books of the Company contain accurate and
complete records in all material respects of all meetings, and actions taken by
written consent of, the stockholders, the board of directors and any committees
of the board of directors of the Company, and no material meeting, or material
action taken by written consent, of any such stockholders, board of directors or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.

 

-25-



--------------------------------------------------------------------------------

Section 3.21 Material Clients. Since January 1, 2011, no Material Client has
canceled any Contract or portion thereof, materially reduced its business with
the Company, or, to the Knowledge of Seller, threatened to cease business with
the Company or to materially reduce such business. There are no (and since
January 1, 2011 there have not been any) (a) material disputes between Seller,
any Affiliate of Seller or the Company, on the one hand, and any Material
Client, on the other hand, or (b) disputes with any other client of the Company
that, individually or in the aggregate with all other client disputes, would
reasonably be expected to have a Material Adverse Effect.

Section 3.22 Services. To the Knowledge of Seller, all services delivered or
performed by the Company have been in conformity (within standard industry
tolerances) with (a) all applicable Laws, (b) all commitments under applicable
Contracts and (c) all express warranties.

Section 3.23 Exclusivity of Representations. The representations and warranties
made by Seller in this Article III are the exclusive representations and
warranties made by Seller with respect to itself and the Company, including the
assets of each of them. Seller hereby disclaims any other express or implied
representations or warranties with respect to itself, its Affiliates or any of
its subsidiaries. Except as expressly set forth herein, the condition of the
assets of the Company shall be “as is” and “where is” and Seller makes no
warranty of merchantability, suitability, fitness for a particular purpose or
quality with respect to any of the tangible assets of the Company or as to the
condition or workmanship thereof or the absence of any defects therein, whether
latent or patent. Seller is not, directly or indirectly, making any
representations or warranties regarding any pro-forma financial information,
financial projections or other forward-looking statements of the Company.
Purchaser acknowledges and agrees that it is not entitled to rely upon any
representations or warranties of Seller or other statements of fact or opinion,
other than the representations and warranties expressly set forth in this
Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller on the date hereof as
follows:

Section 4.1 Organization; Good Standing; Corporate Power. Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the jurisdiction in which it is incorporated and has the requisite
corporate power and authority and all necessary governmental licenses,
authorizations, permits, consents and approvals to own, lease and operate its
properties and to carry on its business as

 

-26-



--------------------------------------------------------------------------------

conducted as of the date hereof. Purchaser is duly qualified or licensed to do
business and is in good standing (or the equivalent thereof) in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed and in good
standing (or the equivalent thereof) would not be reasonably likely to have, in
the aggregate, a Purchaser Material Adverse Effect.

Section 4.2 Authority; Conflicts.

(a) Purchaser has the requisite corporate power and authority and has taken all
corporate action necessary to execute and deliver this Agreement and the
Purchaser Ancillary Agreements, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement, the Purchaser
Ancillary Agreements and all other instruments and agreements to be executed and
delivered by Purchaser as contemplated hereby and thereby, and the consummation
by Purchaser of the transactions contemplated hereby and thereby, have been duly
authorized and approved by the board of directors of Purchaser. No other
corporate action on the part of Purchaser is necessary to authorize the
execution, delivery and performance of this Agreement or the Purchaser Ancillary
Agreements by Purchaser and the consummation of the transactions contemplated
hereby and thereby. This Agreement has been duly executed and delivered by
Purchaser and (assuming the valid authorization, execution and delivery by
Seller) constitutes a valid and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, and the Purchaser Ancillary
Agreements and all other instruments and agreements to be executed and delivered
by Purchaser as contemplated hereby, upon execution and delivery by Purchaser
(assuming the valid authorization, execution and delivery by the other parties
thereto) will constitute valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms, in each case except to the
extent that their enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

(b) The execution and delivery of this Agreement, the Purchaser Ancillary
Agreements and such other instruments and agreements do not (or will not, as
applicable), and the consummation of the transactions contemplated by hereby and
thereby will not, (i) conflict with any of the provisions of the certificate of
incorporation or by-laws of Purchaser, (ii) subject to the receipt of the
Consents referred to in Section 4.3, conflict with, result in a breach of or
default under (with or without notice or lapse of time, or both) or give rise to
a right of termination, cancellation or acceleration of any obligation or to
loss of a benefit under, any material Contract to which Purchaser is a party or
by which Purchaser or any of its assets is bound or subject or (iii) subject to
the receipt of the Consents and the filing of the notices referred to in
Section 4.3, contravene any Law or any Court Order currently in effect.

Section 4.3 Consents; Approvals. No Consent of or filing with any Governmental
Entity or any other third party which has not been received or made, is
necessary or required by or with respect to Purchaser in connection with the
execution and delivery of this Agreement by Purchaser or the consummation by
Purchaser, as the case may be, of any of the transactions contemplated by this
Agreement, except for (a) the Consents of Persons set forth on Schedule 4.3(a)
and (b) any other Consents which, if not made or obtained, would not be
reasonably likely to have, in the aggregate, a Purchaser Material Adverse
Effect.

 

-27-



--------------------------------------------------------------------------------

Section 4.4 Investment Intent.

(a) Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view toward, or for resale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Shares in violation of the federal securities Laws or any applicable foreign
or state securities Law; provided, that the disposition of the Shares after the
Closing Date by Purchaser shall at all times remain within the sole discretion
and control of Purchaser.

(b) Purchaser qualifies as an “accredited investor”, as such term is defined in
Rule 501(a) promulgated pursuant to the Securities Act.

(c) Purchaser understands that the acquisition of the Shares pursuant to the
terms of this Agreement involves substantial risk. Purchaser and its officers
have experience as an investor in securities and equity interests of companies
such as the ones being transferred pursuant to this Agreement, and Purchaser can
bear the economic risk of its investment (which may be for an indefinite period)
and has such knowledge and experience in financial or business matters that
Purchaser is capable of evaluating the merits and risks of its investment in the
Shares to be acquired by it pursuant to the transactions contemplated hereby.

(d) Purchaser understands that the Shares to be acquired by it pursuant to this
Agreement have not been registered under the Securities Act. Purchaser
acknowledges that such securities may not be transferred, sold, offered for
sale, pledged, hypothecated or otherwise disposed of without registration under
the Securities Act and any other provision of applicable state securities Laws
or pursuant to an applicable exemption therefrom. Purchaser acknowledges that
there is no public market for the Shares.

(e) Purchaser has conducted its own independent investigation, verification,
review and analysis of the business, operations, assets, liabilities, results of
operations, financial condition, technology and prospects of the Company, which
investigation, review and analysis was conducted by Purchaser and its Affiliates
and, to the extent Purchaser deemed appropriate, by Purchaser’s Representatives.
Purchaser acknowledges that it and its Representatives have been provided
adequate access to the personnel, properties, premises and records of the
Company.

Section 4.5 Funds. Purchaser has and will have on the Closing Date, unrestricted
cash on hand sufficient to pay the Purchase Price. The obligations of Purchaser
under this Agreement are not contingent on the availability of financing.

 

-28-



--------------------------------------------------------------------------------

Section 4.6 Broker’s or Finder’s Fee. No agent, broker, Person or firm acting on
behalf of Purchaser is, or shall be, entitled to any broker’s fees, finder’s
fees or commissions in connection with this Agreement or any of the transactions
contemplated hereby from Seller or from any Affiliate of Seller.

Section 4.7 No Litigation. There is no Action by or before any Governmental
Entity pending or, to the Knowledge of Purchaser, threatened, against or
affecting Purchaser or any of its properties or rights that (i) alleges a
violation by Purchaser of any Law or Court Order that would be reasonably likely
to impair or delay the ability of Purchaser to perform its obligations hereunder
or (ii) questions the legality of the transactions contemplated by this
Agreement or any of the Purchaser Ancillary Agreements.

Section 4.8 Contact with Customers. To the Knowledge of Purchaser, neither
Purchaser nor any of its Affiliates or Representatives have, without the prior
written consent of Seller or the Company, directly or indirectly contacted any
customer of the Company prior to the date hereof for the purposes of discussing
the Company in connection with the transactions contemplated hereby.

Section 4.9 Exclusivity of Representations. The representations and warranties
made by Purchaser in this Article IV are the exclusive representations and
warranties made by Purchaser. Purchaser hereby disclaims any other express or
implied representations or warranties with respect to itself. Seller
acknowledges and agrees that it is not entitled to rely upon any representations
or warranties or other statements of fact or opinion, other than the
representations and warranties of Purchaser expressly set forth in this
Agreement.

ARTICLE V

COVENANTS

Section 5.1 Access to Information; Investigation by Purchaser.

(a) During the period commencing on the date hereof and ending on the earlier of
(i) the Closing Date and (ii) the date on which this Agreement is terminated
pursuant to Section 9.1 (such period, the “Post-Signing Period”), Seller shall,
and shall cause the Company to, upon reasonable notice, afford Purchaser and its
Representatives reasonable access during normal business hours to the
Representatives and properties of the Company, and the Books and Records and,
during such Post-Signing Period, Seller shall furnish promptly to Purchaser all
information concerning the Company’s business, properties and personnel as
Purchaser may reasonably request; provided, that Seller or the Company may
restrict the foregoing access to the extent that, in the reasonable judgment of
Seller, any Law applicable to the Company requires them to restrict such access
to any of its businesses, properties, information or personnel; and provided,
further, that such access shall not unreasonably disrupt the operations of the
Company. Notwithstanding anything to the contrary contained in this Agreement,
neither Seller nor the Company shall be required to provide any information or
access that Seller or the Company reasonably believes could (A) violate any
Court Order or applicable Law or the terms of any confidentiality agreement or
(B) cause forfeiture of attorney/client privilege.

 

-29-



--------------------------------------------------------------------------------

(b) Nothing contained in this Agreement shall be construed to give to Purchaser,
directly or indirectly, rights to control or direct the Company’s operations
prior to the Closing. Prior to the Closing, the Company shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision of its operations.

Section 5.2 Notification of Certain Matters. During the Post-Signing Period,
each of Purchaser and Seller shall use their respective commercially reasonable
efforts to promptly notify the other of (i) any material Action or investigation
that is instituted or, to the Knowledge of Purchaser or the Knowledge of Seller,
as applicable, threatened against such Party to investigate, restrain, prohibit
or otherwise challenge the legality of any transaction contemplated by this
Agreement, the Purchaser Ancillary Agreements or the Seller Ancillary Agreements
or (ii) the occurrence or non-occurrence of any fact or event which would be
reasonably likely to cause any condition set forth in Article VII not to be
satisfied; provided, that no such notification, nor the obligation to make such
notification, shall affect the representations, warranties or covenants of
either Party or the conditions to the obligations of either Party. The Party
receiving any notice with respect to any matter of the type described in clause
(ii) of the immediately preceding sentence shall, within ten (10) Business Days
of receipt thereof provide notice to the notifying Party of the receiving
Party’s good faith determination, based solely on the information provided in
such notice, if the receiving Party reasonably believes that the applicable fact
or event is reasonably likely to cause any condition set forth in Article VII
not to be satisfied; provided, that the receiving Party shall not be deemed to
have waived any of its rights under this Agreement with respect to any such fact
of event. During the Post-Signing Period, each Party shall promptly notify the
other Party of any material Action or investigation that may be threatened,
brought, asserted or commenced against the Company, Seller or Purchaser, as the
case may be, but only to the extent that any such material Action or
investigation against Seller or Purchaser relates to the transactions
contemplated by this Agreement or is reasonably likely to have a Material
Adverse Effect or Purchaser Material Adverse Effect.

Section 5.3 Consents.

(a) Each of the Parties shall use its commercially reasonable efforts (including
assisting the other) to obtain consents of the Company’s clients and other
parties thereto to the assignments of the Company’s advisory Contracts. The
Parties agree that Schedule 5.3 sets forth the procedures that the Parties will
adhere to in soliciting such consents.

(b) The Parties shall cooperate with each other and use their commercially
reasonable efforts to promptly prepare and file all necessary documentation, to
effect all applications, notices, petitions and filings, and to obtain as
promptly as practicable all permits, consents, approvals, waivers and
authorizations of all third parties which are necessary as a result of the
consummation of the transactions contemplated by this Agreement, including those
consents referred to in Article VII.

 

-30-



--------------------------------------------------------------------------------

(c) Each Party will reasonably inform the other Party of the status of all
consents and other matters relating to completion of the transactions
contemplated herein. In exercising the foregoing rights and obligations, each
Party shall act reasonably and as promptly as practicable.

Section 5.4 Conduct of Business Prior to the Closing Date. Seller agrees that,
except as (a) set forth on Schedule 5.4, or (b) required by Law, Court Order, a
Governmental Entity or any Material Contract, during the Post-Signing Period:

(i) it shall cause the Company to conduct its operations in all material
respects only in the ordinary course of business consistent with past practice;
and

(ii) it shall cause the Company to not effect any of the following without the
prior written consent of Purchaser (such consent not to be unreasonably
withheld, conditioned or delayed with respect to the matters described in clause
(C), clause (D) (other than with respect to any Affiliate Contract) or clauses
(E) through (J); provided, that Purchaser shall be deemed to have objected to
any matter for which Purchaser has not provided its written consent within ten
(10) Business Days from the date on which request for such consent is provided
by Seller to Purchaser):

 

  A. make any change in or amendment to the Company’s certificates of
incorporation or by-laws or other equivalent charter documents, as applicable;

 

  B. issue or sell, or authorize the issuance or sale of, any shares of the
Company’s capital stock or any other ownership interests, as applicable, or
issue or sell, or authorize the issuance or sale of, any securities convertible
into or exchangeable for, or options, warrants or rights to purchase or
subscribe for, or enter into any Contract with respect to the issuance or sale
of, any shares of the Company’s capital stock or any other ownership interests,
as applicable;

 

  C. sell, lease or otherwise dispose of any of the Company’s properties or
assets that are material to its business;

 

  D. amend in any material respect or terminate any Material Contract or enter
into a Contract which, had it been entered into prior to the date hereof, would
have been a Material Contract; provided, that for purposes of this
Section 5.4(ii)(D), the following shall not be deemed a “Material Contract”,
(1) Seller Ancillary Agreements, (2) the transfer of the Warrant to an Affiliate
of the Company and (3) Contracts with respect to carryover of accrued vacation
time of employees of the Company;

 

-31-



--------------------------------------------------------------------------------

  E. incur any Indebtedness, other than accounts payable incurred in the
ordinary course of business, or make loans or advances to any other Person;

 

  F. grant or agree to grant to any employee of the Company any increase in
wages or bonus, severance, profit sharing, retirement, insurance or other
compensation or benefits, or establish any new compensation or benefit plans or
arrangements, except (1) as may be required under applicable Law or (2) pursuant
to the employee benefit plans in effect on the date hereof applicable to any
such employee;

 

  G. make, revoke or amend any material Tax election not required by Law that
could have a continuing effect on the Company following the Closing Date or
settle or compromise any material Tax liability other than in the ordinary
course of business;

 

  H. other than in the ordinary course of business, (1) waive any rights of
substantial value or (2) cancel or forgive any Indebtedness owed to the Company
(other than with respect to vacation liability);

 

  I. except as may be required by any Governmental Entity or under IFRS, make
any change in the Company’s methods, principles and practices of accounting,
including tax accounting policies and procedures;

 

  J. enter into any Contract outside the ordinary course of business or take any
other action outside the ordinary course of business; or

 

  K. authorize any of, or commit or agree to take any of, the foregoing actions
in respect of which it is restricted by the provisions of this Section 5.4.

(iii) Notwithstanding anything contained in this Agreement to the contrary, the
Company shall be permitted to (A) maintain through the Closing Date the cash
management systems of the Company and maintain the cash management procedures as
currently conducted by the Company, and (B) transfer to Seller all right, title,
and interest in, or to, the Retained Marks or the domain names set forth on
Schedule 5.4(iii)(A) (the “Transferred Domain Names”).

Section 5.5 Confidentiality. Information obtained by Purchaser and its
Representatives in connection with the transactions contemplated by this
Agreement (whether obtained before or after the date of this Agreement, during
the course of the negotiations leading to the consummation of the transactions
contemplated hereby, or as a result of the investigation by Purchaser pursuant
to Section 5.1) shall be subject to the provisions of the Confidentiality
Agreement and treated by Purchaser and such Representatives as “Confidential
Information” (as defined in the

 

-32-



--------------------------------------------------------------------------------

Confidentiality Agreement). Purchaser hereby agrees to be bound by the
Confidentiality Agreement in the same capacity thereunder as Envestnet Asset
Management, Inc. The Parties agree that the terms of the Confidentiality
Agreement shall survive (i) the execution of this Agreement and continue in full
force and effect during the Post-Signing Period and (ii) the termination of this
Agreement and continue in full force and effect thereafter for a period of three
(3) years after the effective date of such termination.

Section 5.6 Supplemental Disclosures. Seller shall, from time to time prior to
or at the Closing, by notice in accordance with the terms of this Agreement,
supplement or amend any Schedule or add a Schedule with a corresponding
reference to be added in this Agreement to (a) disclose any matter which, if
occurring prior to the date hereof, would have been required to be set forth or
described in the Schedules (each such supplement, amendment or addition, an
“Updating Supplement”) or (b) to correct any inaccuracy or breach in the
representations, warranties, covenants or agreements made by Seller in this
Agreement discovered by Seller prior to Closing (each such supplement, amendment
or addition, a “Correcting Supplement”). If Purchaser does not deliver a Breach
Notice pursuant to Section 9.1(c) within ten (10) Business Days after receiving
any Updating Supplement, Purchaser shall be deemed to have waived for all
purposes of this Agreement all rights and remedies hereunder (including its
right to not consummate the transactions contemplated by this Agreement due to
the failure of any of the conditions set forth in Sections 7.1 or 7.2 and those
rights and remedies set forth in Article VIII) or under applicable Law with
respect to the matters set forth in such Updating Supplement; provided, that
upon delivery of any subsequent Updating Supplement, Purchaser shall again have
ten (10) Business Days to determine whether to deliver a Breach Notice and in
making its determination of whether or not there is a failure of any of the
conditions set forth in Sections 7.1 or 7.2 as a result of the information
disclosed in such subsequent Updating Supplement, Purchaser may take into
account the matters disclosed in any prior Updating Supplement; provided,
further, that if the matters disclosed in any Updating Supplement would not be
reasonably likely to cause the failure of any condition set forth in Sections
7.1 or 7.2 to be satisfied, then Purchaser shall not be deemed to have waived
its rights and remedies set forth in Article VIII. For the avoidance of doubt,
no Correcting Supplement shall be deemed to supplement or amend any Schedule for
the purpose of (i) determining the accuracy of any of the representations and
warranties made by Seller in this Agreement as of the date of this Agreement, or
(ii) determining whether any of the conditions set forth in Article VII has been
satisfied.

Section 5.7 Public Announcements. Promptly, but in any event no later than one
(1) Business Day after the date hereof, Seller and Purchaser shall issue a joint
press release with respect to the transactions contemplated by this Agreement in
the form attached hereto as Exhibit A. No Party shall, without the prior written
consent of the other Party, issue any press release or make any additional
public statement concerning the transactions contemplated by this Agreement,
except as and to the extent that such Party shall be so obligated by applicable
Law, in which case such Party shall advise the other Party of such obligation
and the Parties shall attempt to cause a mutually agreeable release or
announcement to be issued.

 

-33-



--------------------------------------------------------------------------------

Section 5.8 Preservation of Records.

(a) For a period of seven (7) years after the Closing Date or such other longer
period required by applicable Law, Purchaser shall preserve and retain all
corporate, accounting, legal, auditing, human resources and other books and
records of the Company (including any documents relating to any governmental or
non-governmental actions or investigations) relating to the conduct of the
business and operations of the Company prior to the Closing Date (the items
described above, collectively, the “Books and Records”). During such seven
(7) year period, Purchaser shall, and shall cause the Company to, provide Seller
and its Representatives, upon reasonable notice and during normal business
hours, reasonable access to the Books and Records to the extent that such access
may reasonably be required by Seller in connection with matters relating to or
affected by the operations of the Company prior to the Closing Date. Seller
shall be solely responsible for any costs or expenses incurred by it pursuant to
this Section 5.8(a). If at any time after such seven (7) year period Purchaser
intends to dispose of any such Books and Records, Purchaser shall not do so
without first offering such Books and Records to Seller in writing at least
thirty (30) days prior to any such disposal. Notwithstanding any other
provisions hereof, the obligations of Purchaser contained in this Section 5.8
shall be binding upon the successors and assigns of Purchaser. In the event
Purchaser or any of its successors or assigns (i) consolidates with or merges
into any other Person or (ii) transfers all or substantially all of its
properties or assets to any Person, then, and in each case, proper provision
shall be made so that the successors and assigns of Purchaser honor the
obligations set forth in this Section 5.8.

(b) In the event and for so long as Purchaser, Seller or the Company are
actively contesting or defending against any Action or investigation in
connection with any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving the Company, each of the
others shall cooperate with the contesting or defending party and its counsel in
such defense or contest, make available their personnel and provide such
testimony and access to their books and records as shall be necessary or
reasonably requested in connection with such defense or contest (and on or prior
to the Closing Date Seller shall cause the Company to so cooperate and after the
Closing Date Purchaser shall cause the Company to so cooperate), all at the sole
cost and expense of the contesting or defending party.

Section 5.9 Employee Matters.

(a) Purchaser presently intends to provide to all employees of the Company or
Seller or its Affiliates set forth on Schedule 5.9(a) (such individuals,
“Company Employees”) (i) a salary or wage level and bonus opportunity at least
equal to the salary or wage level and bonus opportunity to which they were
entitled immediately prior to the Closing Date and (ii) employee benefits that
are substantially comparable in the aggregate to the employee benefits that they
were entitled to receive immediately prior to the Closing Date. Notwithstanding
the foregoing sentence (but not in limitation thereof), following the Closing
Date, Purchaser may terminate or cause to be terminated the employment of any
Company Employee subject to the payment and satisfaction of severance benefits
and other entitlements of such Company Employee in connection with such
termination and/or under any applicable employment agreement.

 

-34-



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, Purchaser shall, for at
least one (1) year following the Closing Date, pay or provide severance and
retention pay and benefits that are not less favorable than such severance and
retention pay and benefits to which Company Employees would have been entitled
to receive had their employment with the Company or Seller or its Affiliates
terminated immediately prior to the date hereof; provided, that, if all or a
portion of such payments and benefits cannot be made or provided in order to
comply with applicable Law, Purchaser may pay or provide severance and retention
pay and benefits whose value is not less in the aggregate than the value of such
severance and retention pay and benefits to which Company Employees would have
been entitled to receive had their employment with the Company or Seller or its
Affiliates terminated immediately prior to the date hereof. Purchaser shall, and
shall cause the Company to, indemnify and hold harmless Seller or its Affiliates
(other than the Company following the Closing) from any severance or retention
liabilities or obligations with respect to such employees effective on and after
the Closing.

(c) Following the Closing Date, (i) Purchaser shall use commercially reasonable
efforts to ensure, and shall cause the Company to use commercially reasonable
efforts to ensure, that no limitations or exclusions as to pre-existing
conditions, evidence of insurability or good health, waiting periods or
actively-at-work exclusions or other limitations or restrictions on coverage are
applicable to any Company Employees or their dependents or beneficiaries under
any welfare benefit plans in which such employees may be eligible to
participate, to the extent that such limitations or exclusions did not apply to
such Company Employees or their dependents or beneficiaries as of the Closing
Date, and (ii) Purchaser shall provide, or cause to be provided, that any costs
or expenses incurred by Company Employees (and their dependents or
beneficiaries) up to (and including) the Closing Date shall be taken into
account for purposes of satisfying applicable deductible, co-payment,
coinsurance, maximum out-of-pocket provisions and like adjustments or
limitations on coverage under any such welfare benefit plans. Purchaser shall
provide, effective commencing on the Closing Date, coverage to all Company
Employees, and their eligible spouses and dependents, under a group health plan
maintained by Purchaser, and Purchaser (and not Seller or its Affiliates, or any
group health plan of Seller or its Affiliates) shall be responsible for
compliance with the requirements of Section 4980B of the Code and part 6 of
subtitle B of Title I of ERISA and any similar state law (“COBRA”), including
the provision of continuation coverage, with respect to all Company Employees,
and their spouses and dependents, for whom a qualifying event occurs on or after
the Closing Date. The terms “group health plan,” “continuation coverage” and
“qualifying event” are used herein as defined in COBRA.

(d) With respect to each employee benefit plan, policy or practice, including
severance, vacation and paid time off plans, policies or practices, sponsored or
maintained by Purchaser or its Affiliates (including the Company following the
Closing), Purchaser shall grant, or cause to be granted, to all Company
Employees from and after the Closing Date credit for all service with the
Company and Seller, and their respective Affiliates and predecessors, prior to
the Closing Date for purposes of eligibility to participate, vesting and
entitlement to benefitsbut not benefit accrual; provided, that such service
shall be taken into account for purposes of determining the level of benefits
under any severance or vacation plan, policy or practice.

 

-35-



--------------------------------------------------------------------------------

(e) Nothing in this Agreement shall: (i) confer upon any Company Employee any
right to employment or continued employment for any period, (ii) prevent or
restrict Purchaser from modifying or terminating the employment or terms of
employment of any Company Employee after the Closing Date, (iii) prevent or
restrict Purchaser’s or the Company’s, or their respective Affiliates’, rights
to amend or terminate any of their respective employee benefit plans or
arrangements at any time after the Closing, or (iv) be treated as an amendment
or other modification of any employee benefit plan or arrangement.

Section 5.10 Use of Marks; Name Change of the Company.

(a) Seller is not conveying ownership rights or granting Purchaser or its
Affiliates (including the Company after the Closing) a license to use any of the
tradenames, domain names, service marks, logos or trademarks of Seller or any
Affiliate of Seller including (i) the word marks ‘BNP’ or ‘BNP Paribas’ or any
derivation thereof (collectively, the “BNP Marks”) and (ii) the word mark
‘FundQuest’ or any derivations thereof (collectively, the “FundQuest Marks” and,
together with the BNP Marks, the “Retained Marks”) and, after the Closing,
Purchaser shall, and shall cause its Affiliates (including the Company after the
Closing) (i) not to use in any manner all or any of the Retained Marks or
Transferred Domain Names, except as set forth on Schedule 5.10(a) or provided in
Section 5.10(c) and (ii) to use its commercially reasonable efforts to assist in
the transfer of ownership of any Transferred Domain Names or Retained Marks to
Seller. Purchaser acknowledges and agrees that neither it nor any of its
Affiliates shall acquire any goodwill, rights or other benefits arising from the
use of any Retained Mark and that all such goodwill, rights and benefits shall
accrue exclusively to Seller.

(b) In the event Purchaser or any Affiliate of Purchaser (including the Company
after the Closing) violates any of its obligations under this Section 5.10,
Seller and its Affiliates may proceed against Purchaser (or such Affiliate of
Purchaser) in law or in equity for such damages or other relief as a court may
deem appropriate. Purchaser acknowledges that a violation of this Section 5.10
may cause Seller and its Affiliates irreparable harm which may not be adequately
compensated for by money damages. Purchaser therefore agrees that in the event
of any actual or threatened violation of this Section 5.10, Seller and its
Affiliates shall be entitled, in addition to other remedies that they may have,
to a temporary restraining order and preliminary and final injunctive relief
against Purchaser or such Affiliate of Purchaser to prevent any violations of
this Section 5.10, without the necessity of posting a bond.

(c) Following the Closing, other than as set forth on Schedule 5.10(a),
Purchaser shall (and shall cause the Company to) immediately (i) cease using any
promotional materials, (ii) cease using any stationery, business cards, business
forms and other similar items, in each case that contain anywhere thereon any of
the Retained Marks or references to the Transferred Domain Names (iii) take all
actions necessary to remove the Retained Marks and references to the Transferred
Domain Names from any advertising or website pages, and (iv) secure new or use
alternative domain names for its website pages that do not contain the Retained
Marks (“Post-Closing Domain Names”). At no time after the Closing Date shall
Purchaser, its Affiliates or the Company enter into a contract or other
arrangement with a third Person using materials on their behalf that contain the
Retained Marks or refer to the Transferred Domain Names. Within four (4) months
of Closing, Purchaser shall destroy any promotional materials, unused
stationery, business cards, business forms or other similar materials using the
Retained

 

-36-



--------------------------------------------------------------------------------

Marks or referring to the Transferred Domain Names except to the extent required
by policies for maintaining books and records, and certify such destruction, as
well as the removal of all advertising and website pages using the Retained
Marks or referring to the Transferred Domain Names. Purchaser shall (and shall
cause the Company to) take all actions necessary to change any names under which
they do business to names that do not use a Retained Mark. With respect to all
materials used after the Closing that state, evidence or show any post-Closing
affiliation with Seller or any of the Affiliates of Seller, Purchaser shall
indemnify and hold harmless Seller from and against all Losses which arise out
of, relate to or result from the inclusion of such statements, evidence or
showing in such materials.

(d) Within three (3) Business Days after the Closing, Purchaser shall cause
(i) the board of directors of the Company to execute a board resolution
authorizing the change of the Company’s name to a company name that does not
include a Retained Mark (such authorization a “Name Change” and the new name of
the Company the “New Name”), and (ii) the Company to make all filings with the
Secretary of State of the jurisdiction of its incorporation and with the
relevant Securities Authorities and take all other actions necessary to
effectuate its Name Change.

(e) As soon as practicable following the Closing, but in no event more than
three (3) Business Days after the Closing Date, Purchaser shall (and shall cause
the Company to) send a letter to each supplier, vendor, client, distributor,
customer, agent, business partner or representative of the Company notifying the
addressee of the Company’s Name Change and New Name. Notwithstanding anything to
the contrary contained in this Section 5.10, following the Closing, Purchaser
shall cause the Company not to provide any investment advisory or account
supervisory services (i) under any name that was used by the Company prior to
the Closing or (ii) that contains any Retained Mark.

Section 5.11 Securities Authority Filings and Approval.

(a) If necessary, prior to the Closing or as of the Closing Date, Purchaser
shall (and Seller shall cause the Company to cooperate with Purchaser to) file
all documentation and take any necessary steps to receive consents or approvals
from the appropriate Governmental Entity (including any applicable Securities
Authorities) with respect to the transactions contemplated hereby, or to make
appropriate notice filings, including registration with the appropriate
Securities Authority, if required by applicable securities Law.

(b) Within five (5) Business Days following the Closing Date, Purchaser shall
cause the Company to file with the applicable Securities Authority an amendment
to the Company’s most recent Form ADV with respect to the Name Change and
adoption and use of new tradenames for the Company, the change in “Control
Persons” (as such term is used in the Form ADV) and any other changes or
information required by the amendment pursuant to the transactions contemplated
hereby.

 

-37-



--------------------------------------------------------------------------------

Section 5.12 Indemnity; Directors’ and Officers’ Insurance. (a) Purchaser shall
ensure, and shall cause the Company to ensure, that all rights to
indemnification with respect to facts, circumstances or events prior to the
Closing Date now existing in favor of any individual who, at or prior to the
Closing Date, was a director, officer, employee or agent of the Company or who,
at the request of the Company, served as a director, officer, member, trustee or
fiduciary of another corporation, partnership, joint venture, trust, pension or
other employee benefit plan or enterprise (collectively, with such individual’s
heirs, executors or administrators, the “Indemnified Persons”) as provided in
the respective governing documents and indemnification agreements to which the
Company is a party, shall survive the Closing and shall continue in full force
and effect for a period of not less than six (6) years from the Closing Date and
indemnification agreements and the provisions with respect to indemnification
and limitations on liability set forth in such charters and by-laws shall not be
amended, repealed or otherwise modified to adversely affect such Indemnified
Persons; provided, that in the event any claim or claims are asserted or made
within such six (6) year period, all rights to indemnification in respect of any
such claim or claims shall continue until final disposition of any and all such
claims.

(b) At the Closing Date, Purchaser shall cause the Company to purchase (at the
Company’s sole cost and expense) and maintain in effect for a period of six
(6) years thereafter, a tail policy to the current policy of directors’ and
officers’ liability insurance maintained by the Company, which tail policy shall
be effective for a period from the Closing through and including the date six
(6) years after the Closing Date with respect to claims arising from facts or
events that occurred on or before the Closing, and which tail policy shall
contain substantially the same coverage and amounts as, and contain terms and
conditions no less advantageous than, in the aggregate, the coverage currently
provided by such current policy; provided, that in no event shall the Company be
required to expend, for the entire tail policy, in excess of 300% of the annual
premium currently paid by the Company for its current policy of directors’ and
officers’ liability insurance; and, provided, further, that, if the premium of
such insurance coverage exceeds such amount, the Company after consultation with
Seller shall be obligated to obtain a policy with the greatest coverage
available for a cost not exceeding such amount.

(c) Notwithstanding any other provisions hereof, the obligations of Purchaser
contained in this Section 5.12 shall be binding upon the successors and assigns
of Purchaser. In the event Purchaser, or any of its respective successors or
assigns, (i) consolidates with or merges into any other Person or (ii) transfers
all or substantially all of its properties or assets to any Person, then, and in
each case, proper provision shall be made so that the successors and assigns of
Purchaser, as the case may be, honor the indemnification and other obligations
set forth in this Section 5.12.

Section 5.13 Resignation of Officers and Directors. At the request of Purchaser,
Seller shall cause each officer and member of the board of directors of the
Company to tender his or her resignation from such position effective as of the
Closing Date. No such requested resignation of an officer of the Company shall
be deemed a voluntary resignation for purposes of any employment agreements and
will not terminate, reduce or modify any severance or other rights thereunder.

 

-38-



--------------------------------------------------------------------------------

Section 5.14 Information Technology. In order to enable Purchaser to develop or
acquire the appropriate technological infrastructure to support the Company and
solely for purposes of preparing for the transition of the Company’s operations
to Purchaser, upon execution of this Agreement through the Closing Date, Seller
shall use commercially reasonable efforts, at the Company’s expense and subject
to the consent of Purchaser, to make any necessary arrangements to enable the
Company to continue using material information technology assets or information
technology services from third Persons that are required for the Company to
conduct its operations in a manner consistent with its current conduct;
provided, that in the event Purchaser withholds consent, Seller shall not be
obligated to propose or perform alternative measures to the arrangements to
which consent was withheld. Subject to Section 5.10, from the execution of this
Agreement until ninety (90) days after the Closing Date, Seller shall use
commercially reasonable efforts to direct all web traffic from the Transferred
Domain Names to the websites to which they direct and resolve as of the date of
execution of this Agreement; provided, that as soon as Post-Closing Domain Names
are procured for such websites, Seller may instead arrange for the Transferred
Domain Names to redirect to the Post-Closing Domain Names during such period.

Section 5.15 Non-Solicitation; Non-Competition.

(a) Non-Solicitation Obligations. During the period of time beginning on the
Closing Date and ending on the second anniversary thereof (the “Restricted
Period”), Seller shall not and shall cause its subsidiaries which it has the
ability to cause to comply with this covenant (collectively, its “Restricted
Subsidiaries”) not to solicit for employment or hire any individual employed by
the Company as of the Closing; provided, that this Section 5.15(a) shall not
preclude Seller and its Restricted Subsidiaries from soliciting for employment
or hiring any such employee (i) who responds to a general solicitation through a
medium, online website or general or mass mailing by or on behalf of Seller or
its Restricted Subsidiaries that is not targeted at employees of the Company or
(ii) whose employment has been terminated by any of Purchaser, the Company or
the Affiliates of either.

(b) Non-Competition Obligations. During the Restricted Period, Seller shall not
and shall cause its Restricted Subsidiaries not to establish a business or
employ Persons with the intent of competing with the provision (i) managed
account platform technology, including back-office systems to support the
administration of an investment advisor’s managed account business or
(ii) advisory and administrative services to investment advisors and their
clients as part of a managed account platform technology, in the case of either
of the preceding clauses (i) or (ii), anywhere within the United States (a
“Competing Business”). For these purposes, ownership of securities of five
percent (5%) or less of any class of securities of a company engaged in a
Competing Business shall not be considered to be a Competing Business for
purposes of this Section 5.15.

(c) Acquisitions. Notwithstanding anything in Section 5.15(b) to the contrary,
Seller or its Restricted Subsidiaries shall not be prohibited from acquiring
(through merger, stock purchase or purchase of all or substantially all of the
assets or otherwise) the ownership of or any equity interest in any Person,
provided, that the annual revenues of such Person from one or more Competing
Businesses, considered in the aggregate, are not more than twenty-five percent
(25%) of such Person’s total consolidated annual net revenues (based on the most
recent full fiscal year revenues of such Person).

 

-39-



--------------------------------------------------------------------------------

(d) Acknowledgement. Seller agrees that the provisions and restrictions
contained in this Section 5.15 are necessary to protect the legitimate
continuing interests of Purchaser and constitute a material inducement to
Purchaser to enter into this Agreement and consummate the transactions
contemplated hereby, and Seller acknowledges that any violation or breach of
this Section 5.15 may result in irreparable injury to Purchaser for which
monetary damages or any other remedy at law may be inadequate. In the event
Seller violates any of its obligations under this Section 5.15, Purchaser may
proceed against Seller in law or in equity for such damages or other relief as a
court may deem appropriate. Seller therefore agrees that in the event of any
actual or threatened violation of this Section 5.15, Purchaser shall be
entitled, in addition to other remedies that it may have, to a temporary
restraining order and preliminary and injunctive relief against Seller to
prevent any violations of this Section 5.15, without the necessity of posting a
bond.

Section 5.16 Further Assurances. Subject to the terms and conditions set forth
herein, and to applicable legal requirements, each of Purchaser and Seller shall
cooperate and use their respective commercially reasonable efforts to take, or
cause to be taken, all necessary action, and do, or cause to be done, and assist
and cooperate with the other Party in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated hereby, including the satisfaction of
the respective conditions set forth in Article VII.

Section 5.17 Audited Financial Statements; Other Financials.

(a) As promptly as practicable following the date hereof but in no event later
than ninety (90) days after the date of this Agreement, Seller shall deliver to
Purchaser the following audited financial statements of the Company and the
related unqualified report its independent accountants: the balance sheet as of
December 31, 2010, and the related statements of income and of cash flows for
the year ended December 31, 2010, together with appropriate footnotes, all in
accordance with Regulation S-X as promulgated by the SEC (collectively, the
“Audited Financial Statements”).

(b) As promptly as practicable following September 30, 2011, but in no event
later than October 31, 2011, Seller shall deliver to Purchaser unaudited
financial statements of the Company including a balance sheet as of
September 30, 2011, and the related statements of profit and loss and of cash
flows for the nine-month period then ended, together with appropriate footnotes,
all in accordance with Regulation S-X as promulgated by the SEC.

(c) From and after the date upon which the Audited Financial Statements have
been delivered to Purchaser through to the Closing Date, as part of Purchaser’s
transitional planning, Seller shall, upon the signing of customary access
letters, provide reasonable access to, and shall cause Seller’s independent
public accountants to reasonably cooperate with, Purchaser and Purchaser’s
independent public accountants in Purchaser’s preliminary work to prepare a
balance sheet of the Company as of the Closing Date. Purchaser agrees to
reimburse Seller for fifty percent (50%) of all fees, costs and expenses
incurred by Seller or the Company in connection with the performance of its
obligations under this Section 5.17 within thirty (30) days

 

-40-



--------------------------------------------------------------------------------

of the delivery by Seller of a request for such reimbursement; provided, that if
this Agreement is terminated by either Party, or both Parties as the case may
be, pursuant to Section 9.1(a), (b) (provided, that Seller’s failure to fulfill
any of its obligations contained in this Agreement was not the cause of, or
resulted in, the failure of the Closing to have occurred on or prior to the End
Date) or (e) or Seller pursuant to Section 9.1(d), Purchaser shall reimburse
Seller for the entire amount of all fees, costs and expenses incurred by Seller
or the Company in connection with the performance of its obligations under this
Section 5.17.

Section 5.18 Warrant.

Notwithstanding anything in the Warrant to the contrary, Purchaser acknowledges
and agrees that, following the date hereof, after a sale, transfer, assignment,
or other disposal of the Warrant by the Company to Seller or any of its
Affiliates, such transferee may sell, transfer, assign, or otherwise dispose of,
with or without consideration, the Warrant to the purchaser named on Schedule
5.18 substantially on the terms and conditions set forth on Schedule 5.18.
Purchaser shall reasonably cooperate in connection with such transfer or sale of
the Warrant, including executing a written consent to such transfer or sale.

ARTICLE VI

TAX MATTERS

Section 6.1 Returns. Seller shall have the exclusive obligation and authority to
file or cause to be filed all federal, state, local and foreign Returns required
to be filed by or with respect to the income, assets, properties and operations
of the Company for any taxable year or other taxable period ending on or prior
to the Closing Date. Purchaser shall have the exclusive obligation and authority
to file or cause to be filed all federal, state, local, and foreign Returns
required to be filed by or with respect to the income, assets, properties and
operations of the Company or any successors thereto for any taxable year or
other taxable period ending after the Closing Date. Any Return required to be
filed by Seller with respect to the Company relating to any taxable year or
other taxable period ending on or prior to the Closing Date shall be prepared in
accordance with past practices of the Company and, to the extent such Return
relates to the Company, submitted (with copies of any relevant schedules, work
papers and other documentation, to the extent relating to the Company, then
available) to Purchaser not less than forty five (45) days prior to the due date
for the filing of such Return; provided, that the foregoing requirement to
provide Returns (and associated schedules, work papers and other documentation)
forty five (45) days prior to the due date for such Returns shall not apply with
respect to Returns required to be filed for the 2010 taxable year, and, instead,
draft copies of such 2010 Returns (and associated schedules, work papers and
other documentation), to the extent such 2010 Returns and schedules, work papers
and other documentation relate to the Company, shall be provided to the
Purchaser not less than ten (10) days prior to the due date for the filing of
such Return. Any Return required to be filed by Purchaser with respect to the
Company relating to any Overlap Period shall be prepared in accordance with past
practices of the Company and, to the extent the Return relates to the Company,
submitted (with copies of any relevant schedules, work papers and other
documentation then available) to Seller not less than forty five

 

-41-



--------------------------------------------------------------------------------

(45) days prior to the due date for the filing of such Return. Seller shall have
the option of providing, at any time at least fifteen (15) days before the due
date for filing such Return (taking into account any valid extensions), written
instructions as to how any items that relate to an Overlap Period shall be
reflected on such Return, provided that such instructions are in accordance with
past practice and consistent with requirements of applicable Law. Purchaser
shall, in preparing such Return, cause the items identified by Seller to be
reflected in accordance with Seller’s instructions, unless such position is
inconsistent with past practices of the Company or a different position is
required by applicable Law. Purchaser shall cause the Company to prepare and
provide to Seller a package of Tax information materials, including schedules
and work papers (the “Tax Package”) reasonably required by Seller to enable it
to timely prepare and file all Returns required to be prepared and filed by it
pursuant to this Section 6.1. The Tax Package shall be prepared in good faith in
a manner consistent with past practices of the Company with respect to the
preparation of such information. Seller shall reimburse the Company for
reasonable out of pocket costs incurred by the Company in connection with the
preparation of the Tax Package. Seller and Purchaser shall consult with each
other and attempt in good faith to resolve any issues arising as a result of
review of any of such Returns or items thereof prepared in accordance with the
provisions of this Section 6.1 and, if they are unable to do so, the disputed
items shall be resolved (within a reasonable time, taking into account the
deadline for filing any such Return) in accordance with the foregoing provisions
of this Section 6.1 by PricewaterhouseCoopers LLP or another independent
accounting firm mutually acceptable to Seller and Purchaser. Upon resolution of
all such items, the relevant Return or shall be timely filed on that basis. The
costs, fees and expenses of such accounting firm will be borne one-half by
Purchaser and one-half by Seller.

Section 6.2 Controversies.

(a) Seller shall have the exclusive authority to control any audit or
examination by any taxing authority, initiate any claim for refund, amend any
Return, and contest, resolve and defend against any assessment for additional
Taxes, notice of Tax deficiency or other adjustment of Taxes of or relating to
any Tax liability of the Company (each, a “Tax Matter”) for all Pre-Closing
Periods, including the portion of any Overlap Period ending on and including the
Closing Date. Seller shall be entitled to any Tax refund relating to such Taxes;
provided, that Seller shall provide to Purchaser (at Purchaser’s expense)
reasonable participation rights with respect to so much of any Tax Matter that
is reasonably likely to materially affect the Tax liability of Purchaser or the
Company for any Post-Closing Period. Seller shall not enter into any settlement
of, or otherwise compromise, any such Tax Matter that would materially adversely
affect Purchaser (or the Company with respect to any Post-Closing Period)
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld.

(b) Except as provided in Section 6.2(a), Purchaser shall have the exclusive
authority to control any audit or examination by any taxing authority, initiate
any claim for refund, amend any Return, and contest, resolve and defend against
any assessment for additional Taxes, notice of Tax deficiency or other
adjustment of Taxes of or relating to any Tax liability of the Company.
Purchaser shall be entitled to any Tax refund relating to Post-Closing Periods;
provided, that Purchaser shall provide to Seller (at Seller’s expense)
reasonable participation rights with respect to so much of any Tax Matter that
is reasonably likely to materially affect the Tax liability of Seller or the
Company for any Pre-Closing Period, including the portion of any

 

-42-



--------------------------------------------------------------------------------

Overlap Period ending on and including the Closing Date. Purchaser shall not
enter into any settlement of, or otherwise compromise, any such Tax Matter that
would adversely affect Seller (or the Company with respect to any Pre-Closing
Period) without the prior written consent of Seller, which consent shall not be
unreasonably withheld.

Section 6.3 Notification. The Company, each Party and their respective
Affiliates shall promptly forward to the other Party all written notifications
and other communications from any Tax authority received by the Company relating
to Tax Matters relating to any federal, state, local or foreign Tax liability of
the Company with respect to a Pre-Closing Period. The failure of Purchaser to
give Seller such written notice shall excuse Seller from its obligations under
Section 6.4(a) with respect to any increased federal, state, local or foreign
Tax liability directly or indirectly attributable to any such written
notification or other communication if the failure to provide such written
notice adversely affected the ability of Seller to contest any claim arising
from such Tax Matters.

Section 6.4 Indemnification for Taxes.

(a) Seller shall indemnify and hold harmless Purchaser from and against all
Taxes imposed on the Company: (i) for any Pre-Closing Period; (ii) pursuant to
U.S. Treasury Regulations Section 1.1502-6 (or a comparable provision of state,
local or foreign Law) solely by virtue of the Company’s being or having been a
member of a consolidated, combined, or unitary Tax group on or prior to the
Closing Date, (iii) with respect to Taxes that arise in and are attributable to
a Pre-Closing Period, as a transferee or successor, by contract or otherwise,
(iv) with respect to Taxes that arise in and are attributable to a Post-Closing
Period, as a transferee or successor, by contract or otherwise, in each case,
but only to the extent such Taxes imposed on the Company as a transferee,
successor, by contract or otherwise relate to transactions entered into by the
Company on or prior to the Closing Date outside the ordinary course of business;
and (v) for Transfer Taxes allocable to Seller pursuant to Section 6.7, and
(vi) for any Post-Closing Period as a result of the change in accounting method
made by Paribas North America, Inc. with respect to the timing of deductibility
of bonus payments (as reflected as item 5 of Schedule 3.9 hereof), with the
amount of such Taxes calculated for purposes of this clause (vi) determined
(A) by treating the Company on a stand alone basis (and not as a member of a
combined, consolidated or unitary group), and (B) without regard to any
available net operating loss carryovers from prior taxable years, and without
regard to other items of income, gain, loss, or deduction with respect to the
then current taxable year (but applying the net aggregate effective rate of Tax
of the Company with respect to such Tax for such year to the income resulting
from such change in accounting method); provided, that Seller shall not be
liable, and shall not indemnify Purchaser, for any liability for Taxes
(w) incurred as a result of a deemed or actual election under Section 338 of the
Code with respect to the purchase of the Company pursuant to this Agreement;
(x) that was reflected as a liability reducing Closing Working Capital, with
such Closing Working Capital amount reduced by any amounts paid to Seller
pursuant to clause (iii) of the second sentence of Section 6.8 and the last
sentence of Section 6.8; (y) that is commercially reasonable for the Company to
recover from a Person other than Purchaser or the Company (provided that the
Seller shall agree to reimburse the Company for reasonable out of pocket costs
incurred by the Company in connection with recovering such amounts); or
(z) resulting from transactions or actions taken by Purchaser or by the Company
at the request of Purchaser on or prior to the Closing Date.

 

-43-



--------------------------------------------------------------------------------

(b) Purchaser shall be responsible for and shall pay or cause to be paid all
Taxes relating to the Company for which Seller is not required to indemnify
Purchaser pursuant to Section 6.4(a) (such Taxes, “Purchaser Taxes”). Purchaser
and the Company shall indemnify and hold harmless Seller against all Purchaser
Taxes and Transfer Taxes allocable to Purchaser pursuant to Section 6.7.

(c) All amounts paid by Seller or Purchaser pursuant to this Section 6.4 shall,
to the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all Tax purposes.

(d) If Seller is required to make any indemnity payment under Section 6.4(a) or
Section 8.2, and the payment or event giving rise to such payment results in a
U.S. federal, state, local or foreign Tax benefit to Purchaser, the Company or
its Affiliates, then (a) any indemnity amount to be paid under Section 6.4(a) or
Section 8.2 shall be reduced by such Tax benefit, net of Taxes actually payable
by the Company with respect to the receipt of such indemnity payment, actually
realized prior to the indemnity payment, and (b) to the extent such Tax benefit
is actually realized after Seller pays Purchaser such indemnity payment under
Section 6.4(a) or Section 8.2, Purchaser shall pay Seller the amount of such Tax
benefit, net of Taxes actually payable by the Company with respect to the
receipt of such indemnity payment within fifteen (15) days after the receipt of
or entitlement to such Tax benefit. Purchaser and the Company shall utilize any
such Tax benefit unless in Purchaser’s or the Company’s good faith judgment such
action would be materially adverse to Purchaser, the Company or its Affiliates
and, at the request and expense of Seller, such Tax benefit shall be verified in
writing by an independent public accounting firm selected by the Company.
Purchaser and Seller agree that any indemnity payment under this Agreement
shall, to the extent permitted by applicable law, be treated as an adjustment to
the Purchase Price.

Section 6.5 Carrybacks. Neither Purchaser nor the Company shall carry back any
net operating loss or other item or attribute from a Post-Closing Period to a
Pre-Closing Period.

Section 6.6 Post-Closing Access and Cooperation.

(a) After the Closing Date, Purchaser and the Company shall furnish or cause to
be furnished to Seller upon request, as promptly as practicable, such
information and assistance (including access to books, records, work papers and
Returns for Pre-Closing Periods, including the portion of the Overlap Period
ending on and including the Closing Date) relating to the Company as is
reasonably necessary for the preparation of any Return, claim for refund or
audit, and the prosecution or defense of any claim, suit or proceeding relating
to any proposed Tax adjustment. Upon reasonable notice, Purchaser shall make
its, or shall cause the Company, as applicable, to make its, employees and
facilities available to Seller on a mutually convenient basis to provide
reasonable explanation of any documents or information provided hereunder.

 

-44-



--------------------------------------------------------------------------------

(b) After the Closing Date, Seller shall furnish or cause to be furnished to
Purchaser upon request, as promptly as practicable, such information and
assistance (including access to books, records, work papers and Returns relating
to the Company for Pre-Closing Periods, including the portion of the Overlap
Period ending on and including the Closing Date) in each case, to the extent
that such information or documents relate solely to the Company as is reasonably
necessary for the preparation of any Return, claim for refund or audit, and the
prosecution or defense of any claim, suit or proceeding relating to any proposed
Tax adjustment with respect to a Post-Closing Period.

(c) Any request for information or documents pursuant to this Section 6.6 shall
be made by a Party in writing. The other Party shall as promptly as practicable
provide the requested information. The requesting Party shall indemnify the
other Party for any documented and reasonable expenses incurred by such other
Party in connection with providing any information or documentation pursuant to
this Section 6.6. Any information obtained under this Section 6.6 shall be kept
confidential, except as otherwise reasonably may be necessary in connection with
the filing of Returns or claims for refund or in conducting any Tax audit,
dispute or contest.

Section 6.7 Transfer Taxes. Purchaser and Seller shall be equally responsible
for all stamp, transfer, recordation, documentary, sales and use, value added,
registration and other similar taxes and fees (including any penalties and
interest) incurred in connection with, or as a consequence of, this Agreement or
any other transaction contemplated hereby (collectively, the “Transfer Taxes”).

Section 6.8 Tax Refunds. At Seller’s request, the Company shall apply for any
Tax refund available for any Pre-Closing Period to the extent the amount of such
refund or refunds alone or in the aggregate (available with respect to a single
filing) equals or exceeds $10,000, unless the Company or Purchaser determines in
good faith that such action would be materially adverse to Purchaser, the
Company or its Affiliates. With respect to any taxable period ending on or
before the Closing Date, (i) any Tax refund (including any interest in respect
thereof) received by Purchaser or the Company, (ii) any amounts of overpayments
of Tax credited against Tax that Purchaser or the Company otherwise would be or
would have been required to pay and (iii) any amount of Taxes that was reflected
as a liability reducing Closing Working Capital but was not in fact paid over to
the appropriate taxing authorities, shall be for the account of Seller, and
Purchaser shall pay over to Seller any such amounts within fifteen (15) days
after the receipt or entitlement of such refund or credit or request to return
amounts not paid over to the appropriate taxing authority. With respect to the
Overlap Period, Purchaser shall pay Seller within fifteen (15) days after the
due date for the relevant Tax return an amount equal to the excess of (a) any
Taxes included as a liability in the calculation of Closing Working Capital for
the taxable year that includes the Closing Date, over (b) the Tax liability for
such taxable year (with respect to Taxes for which amounts were included in the
calculation of Closing Working Capital) as if such taxable year ended on the
Closing Date, for the avoidance of doubt, with such Tax liability calculated
with respect to the Pre-Closing portion of the Overlap Period without regard to
income, gain, loss or deduction generated after the Closing Date.

 

-45-



--------------------------------------------------------------------------------

Section 6.9 Proration of Taxes Related to Overlap Period. In the case of any
Overlap Period, (a) real, personal and intangible property Taxes (“Property
Taxes”) of the Company allocable to the Pre-Closing Period shall be equal to the
amount of such Property Taxes for the entire Overlap Period multiplied by a
fraction, the numerator of which is the number of days during the Overlap Period
that are in the Pre-Closing Period and the denominator of which is the number of
days in the Overlap Period; and (b) Taxes (other than Property Taxes) of the
Company allocable to the Pre-Closing Period shall be computed as if such taxable
period ended as of the end of the Closing Date, provided, that exemptions,
allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the period
ending on the Closing Date and the period after the Closing Date in proportion
to the number of days in each period. Notwithstanding the foregoing, to the
extent the amount of Property Taxes of the Company incurred with respect to any
Overlap Period is increased as a result of a change, on or after the Closing, in
the assets or operations of the Company, such increase shall be allocated solely
to the Post-Closing Period.

Section 6.10 Tax Sharing Agreements. On the Closing Date, all Tax sharing
agreements and arrangements between (a) the Company on the one hand, and (b) the
Seller or any of its Affiliates (other than the Company), on the other hand,
shall be terminated effective as of the Closing Date and have no further effect
for any taxable year or period (whether a past, present, or future year or
period), and no additional payments shall be made thereunder with respect to any
period after the Closing Date in respect of the redetermination of Tax
liabilities or otherwise.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1 Conditions to the Obligations of Both Parties. The obligations of
the Parties to effect the Closing shall be subject to the waiver by both
Parties, to the extent permitted by applicable Law, or satisfaction on or prior
to the Closing Date, of each of the following conditions:

(a) Injunctions; Illegality. No judgment, decree, injunction or restraining
order shall have been issued by any court of competent jurisdiction and be in
effect which restrains or prohibits any material transaction contemplated hereby
and no Law shall have been enacted, entered, promulgated or enforced by a
Governmental Entity that prohibits or makes illegal the purchase of the Shares.

(b) Landlord Consents. The Parties shall have received evidence, reasonably
satisfactory to each Party, of the Consents of the respective landlords with
respect to the One Winthrop Square Assignment and the 75 State Street Sublease.

 

-46-



--------------------------------------------------------------------------------

Section 7.2 Conditions to the Obligation of Purchaser. The obligation of
Purchaser to effect the Closing shall be subject to the waiver by Purchaser or
satisfaction on or prior to the Closing Date of each of the following
conditions:

(a) Performance of Obligations of Seller. Seller shall have performed in all
material respects its agreements and covenants contained in or contemplated by
this Agreement which are required to be performed by Seller at or prior to the
Closing.

(b) Representations and Warranties. Other than the representations and
warranties of Seller contained in Sections 3.1, 3.3, 3.4, 3.5, 3.7, 3.18 and
3.19 and the first sentence of Section 3.8, the representations and warranties
of Seller set forth in this Agreement shall be true and correct in all material
respects (i) on and as of the date hereof and (ii) on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date (except for representations and warranties that
expressly speak only as of a specific date or time which need only be true and
correct as of such date or time). The representations and warranties of Seller
contained in Sections 3.1, 3.3, 3.4, 3.5, 3.7, 3.18 and 3.19 and the first
sentence of Section 3.8 shall be true and correct in all respects (A) on and as
of the date hereof and (B) on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date (except for representations and warranties that expressly speak
only as of a specific date or time which need only be true and correct as of
such date or time).

(c) Officer’s Certificate. Purchaser shall have received a certificate executed
on behalf of Seller by an authorized officer of Seller, dated the Closing Date,
to the effect that the conditions set forth in Sections 7.2(a) and 7.2(b) have
been satisfied.

(d) Required Consents. All Consents set forth on Schedule 7.2(d) shall have been
received, and evidence thereof shall have been delivered to Purchaser prior to
the Closing.

(e) FIRPTA. Seller shall have delivered to Purchaser a certificate pursuant to
Treasury Regulations Section 1.1445-2(b) that Seller is not a foreign person
within the meaning of Section 1445 of the Code.

(f) Advisory Contract Consents. Seller shall have delivered a schedule
evidencing that clients representing the requisite percentage of run-rate
revenue of the Company have either consented to or not objected to the
assignment of such client’s Contracts under the Advisers Act, such percentage to
be calculated as set forth in Schedule 7.2(f).

(g) Good Standing. Seller shall have delivered to Purchaser evidence
satisfactory to Purchaser that the Company is in good standing under the laws of
each of the commonwealth of Massachusetts and the state of Delaware.

Section 7.3 Conditions to the Obligation of Seller. The obligation of Seller to
effect the Closing shall be subject to the waiver by Seller or satisfaction on
or prior to the Closing Date of each of the following conditions:

(a) Performance of Obligations of Purchaser. Purchaser shall have performed in
all material respects its agreements and covenants contained in or contemplated
by this Agreement which are required to be performed by Purchaser at or prior to
the Closing.

 

-47-



--------------------------------------------------------------------------------

(b) Representations and Warranties. Other than the representations and
warranties of Purchaser contained in Sections 4.1 and 4.6, the representations
and warranties of Purchaser set forth in this Agreement shall be true and
correct in all material respects (i) on and as of the date hereof and (ii) on
and as of the Closing Date with the same effect as though such representations
and warranties had been made on and as of the Closing Date (except for
representations and warranties that expressly speak only as of a specific date
or time which need only be true and correct as of such date or time). The
representations and warranties of Purchaser contained in Sections 4.1 and 4.6,
shall be true and correct in all respects (A) on and as of the date hereof and
(B) on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except for representations and warranties that expressly speak only as of a
specific date or time which need only be true and correct as of such date or
time).

(c) Officer’s Certificate. Seller shall have received a certificate executed on
behalf of Purchaser from an authorized officer of Purchaser, dated the Closing
Date, to the effect that the conditions set forth in Sections 7.3(a) and 7.3(b)
have been satisfied.

Section 7.4 Frustration of Closing Conditions. Neither Purchaser nor Seller may
rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such Party’s failure to act in good
faith.

ARTICLE VIII

SURVIVAL; INDEMNIFICATION

Section 8.1 Survival of Representations and Warranties.

(a) Subject to Section 8.1(b), the respective representations and warranties of
Seller and Purchaser contained in this Agreement and any obligation of a Party
to indemnify the other Party in respect of any breach of any such representation
or warranty or covenant contained in Section 5.4 shall survive the Closing
solely for the purposes of Section 8.2 and Section 8.3 until March 31, 2013;
provided, that the representations and warranties of Seller contained in
(x) Sections 3.1, 3.3, 3.4, 3.5, 3.18, 3.19, 4.1 and 4.6 shall survive the
Closing indefinitely and (y) Sections 3.9 and 3.16 shall survive the Closing for
the full period of all applicable statute of limitations (giving effect to any
waiver, mitigation or extension thereof) plus sixty (60) days. Notwithstanding
the foregoing, the expiration of any representations, warranties, covenants and
obligations in this Agreement shall not apply to claims based upon fraud or
willful misrepresentation. Except as expressly provided below, all covenants to
be performed or complied with after the Closing shall survive in accordance with
their terms:

(i) The covenants and agreements of the Parties contained in Section 5.8
(Preservation of Records), Section 5.9 (Employee Matters), and Section 5.12
(Indemnity; Directors’ and Officers’ Insurance) shall survive for six (6) months
after the respective applicable time periods set forth in such Sections have
expired; and

 

-48-



--------------------------------------------------------------------------------

(ii) The covenants and agreements of the Parties contained in Section 5.7
(Public Announcements), Section 5.10 (Use of Marks; Name Change of the Company),
Section 5.11 (Securities Authority Filings and Approval), Section 5.16 (Further
Assurances), Article VIII (Survival; Indemnification) and Section 9.3 (Effect of
Termination) shall survive indefinitely.

(b) Neither Purchaser nor Seller shall have any liability whatsoever with
respect to any representation, warranty, covenant or agreement, as the case may
be, unless a claim is made hereunder prior to the expiration of the applicable
survival period for such representation, warranty, covenant or agreement, in
which case such representation, warranty, covenant or agreement, as the case may
be, shall survive as to such claim until such claim has been finally resolved.

Section 8.2 Indemnification by Seller. Subject to the other provisions of this
Article VIII and Section 6.4(d), from and after the Closing Date, Seller agrees
to and shall indemnify Purchaser and save and hold Purchaser harmless against
any Losses incurred by Purchaser or any of its Affiliates (including the
Company) as a result of: (a) any failure of any representation or warranty made
by Seller contained in Article III to be true and correct on and as of the date
hereof or as of the Closing Date (except for representations and warranties that
expressly speak only as of a specific date or time which need only be true and
correct as of such date or time); or (b) any breach of any covenant or agreement
by Seller contained in this Agreement.

Section 8.3 Indemnification by Purchaser. Subject to the other provisions of
this Article VIII, from and after the Closing Date, Purchaser agrees to and
shall indemnify Seller or any of its Affiliates and save and hold Seller
harmless against any Losses incurred by Seller as a result of: (a) any failure
of any representation or warranty made by Purchaser in Article IV to be true and
correct on and as of the date hereof or as of the Closing Date (except for
representations and warranties that expressly speak only as of a specific date
or time which need only be true and correct as of such date or time); or (b) any
breach of any covenant or agreement by Purchaser under this Agreement.

Section 8.4 Limitations on Indemnification; Mitigation.

(a) Notwithstanding anything to the contrary contained in this Agreement,
(i) neither Purchaser nor Seller, as the case may be, shall be liable for any
claim for indemnification pursuant to Section 8.2(a) or Section 8.3(a), as the
case may be, unless and until the aggregate amount of Qualifying Losses which
may be recovered from Seller or Purchaser, as the case may be, equals or exceeds
One Hundred Thousand Dollars ($100,000) (the “Deductible”), in which case Seller
or Purchaser, as the case may be, shall be liable only for the aggregate amount
of Losses in excess of the Deductible; provided, that Seller or Purchaser, as
the case may be, shall only be liable for any individual Loss (that is not
related to any other Loss) in excess of Ten Thousand Dollars ($10,000) (such
Loss, a “Qualifying Loss”) and (ii) the maximum aggregate amount of
indemnifiable Losses which may be recovered for indemnification pursuant to
Section 8.2(a) or Section 8.3(a), as the case may be, shall be an amount equal
to Three Million Five Hundred Thousand Dollars ($3,500,000).

 

-49-



--------------------------------------------------------------------------------

(b) Purchaser acknowledges and agrees that Seller shall not have any liability
under any provision of this Agreement for any Loss to the extent that such Loss
relates to action taken by (A) Purchaser or (B) the Company (1) at the request
of Purchaser prior to the Closing Date or (2) after the Closing Date.

(c) Seller acknowledges and agrees that Purchaser shall not have any liability
under any provision of this Agreement for any Loss to the extent that such Loss
relates to action taken by Seller unless such action was taken at the request of
Purchaser.

(d) Subject to the other limitations set forth in this Agreement, the
Indemnifying Party shall have no indemnification obligation hereunder except to
the extent actual Losses have been sustained by the Indemnified Party; no
Indemnifying Party shall have any indemnification obligation in respect of any
contingent liability, unless and until such liability becomes due and payable by
the Indemnified Party.

(e) Any indemnification due by the Indemnifying Party shall be limited to the
actual amount of the Losses sustained by the Indemnified Party. Any liability
under this Agreement shall be determined without duplication of recovery by
reason of the state of facts giving rise to such liability constituting a breach
of more than one (1) representation, warranty, covenant or agreement, and no
Party shall be entitled to recover the same Losses or obtain payment,
reimbursement or restitution for the same expenses more than once in respect of
any inaccuracy or breach of any provision of this Agreement. No liability shall
attach to either Party under this Agreement to the extent the subject thereof is
compensated for or has otherwise been made good.

Section 8.5 Losses Net of Insurance; Etc.

(a) The amount of any Loss for which indemnification is provided under
Section 8.2 shall be net of (i) any accruals or reserves on the Balance Sheet
specifically related to such Loss, (ii) any Current Liability specifically
related to such Loss for purposes of the calculation of the Closing Working
Capital, (iii) any amounts actually recovered by the Indemnified Party pursuant
to any indemnification by or indemnification agreement with any third party and
(iv) any insurance proceeds or other cash receipts or sources of reimbursement
actually received as an offset against such Loss (each source of recovery
referred to in clauses (iii) and (iv), a “Collateral Source”).

(b) The amount of any Loss for which indemnification is provided under
Section 8.3 shall be net of any amounts recovered by the Indemnified Party
pursuant to any Collateral Source.

(c) Indemnification under this Article VIII shall not be available unless the
Indemnified Party first uses commercially reasonable efforts to seek recovery
from all applicable insurance sources as an offset against such Loss. The
Indemnifying Party may require an Indemnified Party to assign the rights to seek
recovery pursuant to the preceding sentence;

 

-50-



--------------------------------------------------------------------------------

provided, that the Indemnifying Party will then be responsible for pursuing such
claim at its own expense. If the amount to be netted hereunder from any payment
required under Section 8.2 or Section 8.3, as the case may be, is determined
after payment by the Indemnifying Party of any amount otherwise required to be
paid to an Indemnified Party to this Article VIII, the Indemnified Party shall
repay to the Indemnifying Party, promptly after such determination, any amount
that the Indemnifying Party would not have had to pay pursuant to this Article
VIII had such determination been made at the time of such payment, and any
excess recovery shall be applied to reduce any future payments to be made by the
Indemnifying Party pursuant to Section 8.2 or Section 8.3, as the case may be.

Section 8.6 Indemnification Procedure.

(a) Promptly (other than with respect to any Third-Party Claim provided for in
Section 8.7) and subject to the applicable survival periods contained in
Section 8.1, after the incurrence of any Losses by any Person entitled to
indemnification pursuant to Section 5.9(b), Section 5.10(c), Section 5.12,
Section 6.4, Section 8.2 or Section 8.3 (an “Indemnified Party”) which might
give rise to indemnification hereunder, the Indemnified Party shall deliver to
the party from which indemnification is sought (the “Indemnifying Party”) a
certificate (a “Claim Certificate”), which Claim Certificate shall:

(i) state that the Indemnified Party has paid or anticipates it will incur
liability for Losses for which such Indemnified Party is entitled to
indemnification pursuant to this Agreement; and

(ii) to the extent such information is reasonably available, specify in
reasonable detail (and have annexed thereto all supporting documentation,
including any correspondence in connection with any Third-Party Claim and paid
invoices for claimed Losses) each individual item of Loss included in the amount
so stated, the date such item was paid (if paid), the basis for any anticipated
liability and the nature of the misrepresentation, breach of warranty, breach of
covenant or claim to which each such item is related and the computation of the
amount to which such Indemnified Party claims to be entitled hereunder.

(b) In the event that the Indemnifying Party shall object to the indemnification
of an Indemnified Party in respect of any claim or claims specified in any Claim
Certificate, the Indemnifying Party shall, within forty-five (45) days after
receipt by the Indemnifying Party of such Claim Certificate, deliver to the
Indemnified Party a notice to such effect, specifying in reasonable detail the
basis for such objection, and the Indemnifying Party and the Indemnified Party
shall, within the sixty (60) day period beginning on the date of receipt by the
Indemnified Party of such objection, attempt in good faith to agree upon the
rights of the respective parties with respect to each of such claims to which
the Indemnifying Party shall have so objected. If the Indemnified Party and the
Indemnifying Party shall succeed in reaching agreement on their respective
rights with respect to any of such claims, the Indemnified Party and the
Indemnifying Party shall promptly prepare and sign a memorandum setting forth
such agreement. Should the Indemnified Party and the Indemnifying Party be
unable to agree as to any particular item or items or amount or amounts within
such time period, then the Indemnified Party shall be permitted to submit such
dispute to a court of competent jurisdiction as set forth in Section 10.12.

 

-51-



--------------------------------------------------------------------------------

(c) If an Indemnified Party delivers a Claim Certificate pursuant to
Section 8.6(a) with respect to a Third-Party Claim, Purchaser shall, and shall
cause the Company to, furnish or cause to be furnished to Seller and its
Representatives upon request, as promptly as practicable, such information and
reasonable assistance (including reasonable access to and copies of the books,
records and work papers of Purchaser and the Company) relating to the
Third-Party Claim set forth in such Claim Certificate. Upon reasonable notice,
Purchaser shall make its, or shall cause the Company to make its, as applicable,
employees and facilities available to Seller on a mutually convenient basis to
provide reasonable explanation with respect to such Third-Party Claim.

(d) Claims for Losses specified in any Claim Certificate to which an
Indemnifying Party shall not object in writing within forty-five (45) days of
receipt of such Claim Certificate, claims for Losses covered by a memorandum of
agreement of the nature described in Section 8.6(b), and claims for Losses the
validity and amount of which have been the subject of judicial determination as
described in Section 8.6(b) or shall have been settled with the consent of the
Indemnifying Party, as described in Section 8.7, are hereinafter referred to,
collectively, as “Agreed Claims”. Within ten (10) Business Days of the
determination of the amount of any Agreed Claim, the Indemnifying Party shall
pay to the Indemnified Party an amount equal to the Agreed Claim by wire
transfer of immediately available funds to the bank account or accounts
designated by the Indemnified Party in a notice to the Indemnifying Party not
less than two (2) Business Days prior to such payment.

Section 8.7 Third-Party Claims.

(a) Subject to Section 6.2, if a claim by a third party (a “Third-Party Claim”)
is made against any Indemnified Party with respect to which the Indemnified
Party intends to seek indemnification hereunder for any Loss under this Article
VIII, the Indemnified Party shall promptly, but in any event within fifteen
(15) Business Days, notify the Indemnifying Party of such Third-Party Claim;
provided, that the failure by an Indemnified Party to notify the Indemnifying
Party of a Third-Party Claim within such fifteen (15) Business Day period shall
not relieve an Indemnifying Party of its obligations under this Article VIII
with respect to such Third-Party Claim except to the extent that the
Indemnifying Party shall have been materially prejudiced as a result of such
failure. The Indemnifying Party shall have the right, but not the obligation, by
notice to the Indemnified Party within ten (10) Business Days of the
Indemnifying Party’s receipt of notice of such Third-Party Claim, to conduct and
control, through counsel of its choosing and at its own cost, the defense of any
Third-Party Claim, action, suit or proceeding; provided, that the Indemnifying
Party shall give the Indemnified Party advance notice of any proposed compromise
or settlement and no such compromise or settlement may be effected by the
Indemnifying Party without the Indemnified Party’s consent unless (A) there is
no finding or admission of any violation of Law or of the rights of any Person
(other than by Seller or Purchaser as the case may be), (B) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Party and
(C) the Indemnified Party will have no liability with respect to the compromise
or settlement. If, in accordance with this Section 8.7(a), notice is given to
the Indemnifying Party of the commencement of any Third-Party Claim and the
Indemnifying Party

 

-52-



--------------------------------------------------------------------------------

does not, within ten (10) Business Days of such notice, give written notice to
the Indemnified Party of its election to assume the defense of such Third-Party
Claim, the Indemnifying Party will, subject to the following sentence, be bound
by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Party. No Indemnified Party or
Indemnifying Party may compromise or settle any Third-Party Claim for which
indemnification is being sought hereunder without the written consent (not to be
unreasonably withheld) of the Indemnifying Party or Indemnified Party, as the
case may be. For any Third-Party Claim the defense of which is assumed by the
Indemnifying Party, the Indemnifying Party shall permit the Indemnified Party to
participate in, but not control, the defense of any such action or suit through
counsel chosen by the Indemnified Party; provided, that the fees and expenses of
such counsel shall be borne by the Indemnified Party. If the Indemnifying Party
elects not to defend the Indemnified Party against a Third-Party Claim, whether
by not giving the Indemnified Party timely notice as provided above or
otherwise, the Indemnifying Party nevertheless shall have the right to
participate in, but not control, the defense or prosecution of such Third-Party
Claim and, at its own expense, to employ counsel of its own choosing for such
purpose.

(b) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Third-Party Claim may
materially adversely affect it or its Affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the Indemnified Party may, by notice to the Indemnifying Party,
assume the exclusive right to defend, compromise or settle such Third-Party
Claim, but the Indemnifying Party will not be bound by any determination,
compromise or settlement related to the Third-Party Claim effected without its
consent (which may not be unreasonably withheld or delayed).

(c) The Parties shall cooperate in the defense or prosecution of any Third-Party
Claim, with such cooperation to include (i) the retention and the provision of
the Indemnified Party’s records and information that are reasonably relevant to
such Third-Party Claim, and (ii) the making available of employees on a mutually
convenient basis for providing additional information and explanation of any
material provided hereunder.

Section 8.8 Right of Set-Off. Each Party hereby agrees that any amount of Agreed
Claims owed to such Party by the other Party may be set-off against any amount
of Agreed Claims owed by such Party to the other Party. The rights contained
herein shall not be exclusive, but shall be in addition to any other rights and
remedies available to the Parties.

Section 8.9 Interpretation of Representations and Warranties. For purposes of
this Article VIII (including for purposes of determining whether a breach has
occurred and for purposes of determining the amount of an indemnification
payment under this Article VIII), each representation or warranty in this
Agreement will be interpreted without reference or giving effect to any
materiality qualification or limitation set forth in such representation and
warranty, including the terms “material”, “materially”, “in all material
respects” and “Material Adverse Effect” (which instead shall be read as any
adverse effect) other than those representations and warranties contained in
Section 3.7 or any representation or warranty of Seller requiring a listing of
Contracts, assets or properties in any Schedule.

 

-53-



--------------------------------------------------------------------------------

Section 8.10 Sole Remedy; Waiver. Except as set forth in Section 6.4,
Section 10.11 or with respect to claims based upon fraud or willful
misrepresentation, the Parties acknowledge and agree that, in the event that the
Closing occurs, the remedies provided for in this Article VIII shall be the
Parties’ sole and exclusive remedy for any breach of the representations and
warranties or covenants contained in this Agreement or any claims relating to
the Company, this Agreement, the Purchaser Ancillary Agreements, the Seller
Ancillary Agreements or other documents, certificates or agreements delivered in
connection with this Agreement. In furtherance of the foregoing, each Party
hereby waives, effective upon the occurrence of the Closing, to the fullest
extent permitted by applicable Law, any and all other rights, claims and causes
of action (including rights of contribution, if any, and claims for rescission)
known or unknown, foreseen or unforeseen, which exist or may arise in the
future, that such Party may have against the other Party for any breach of the
representations and warranties or covenants contained in this Agreement.

ARTICLE IX

TERMINATION

Section 9.1 Termination. Notwithstanding anything to the contrary contained in
this Agreement, this Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written agreement of Purchaser and Seller;

(b) by Purchaser or Seller if the Closing shall not have occurred on or prior to
December 15, 2011 (the “End Date”) (or such later date as may be agreed to in
writing by Purchaser and Seller); provided, that the right to terminate this
Agreement pursuant to this Section 9.1(b) shall not be available to either Party
whose failure to fulfill any of its obligations contained in this Agreement was
the cause of, or resulted in, the failure of the Closing to have occurred on or
prior to the End Date;

(c) by Purchaser, so long as Purchaser is not then in material breach of any of
its representations, warranties, covenants or agreements hereunder, if (i) there
shall have been a breach of any representation, warranty, covenant or agreement
of Seller hereunder (including, subject to the provisions of Section 5.6, any
such breach disclosed in a Supplement) that would cause any of the conditions
set forth in Sections 7.1 or 7.2 not to be fulfilled and (ii) such breach shall
not have been remedied by the earlier of (A) thirty (30) days after receipt by
Seller of notice in writing from Purchaser specifying the nature of such breach
and requesting that such breach be remedied (a “Breach Notice”) and (B) the End
Date;

 

-54-



--------------------------------------------------------------------------------

(d) by Seller, so long as Seller is not then in material breach of any of its
representations, warranties, covenants or agreements hereunder, if (i) there
shall have been a breach of any representation, warranty, covenant or agreement
of Purchaser hereunder that would cause any of the conditions set forth in
Sections 7.1 or 7.3 not to be fulfilled and (ii) such breach shall not have been
remedied by the earlier of (A) thirty (30) days after receipt by Purchaser of
notice in writing from Seller specifying the nature of such breach and
requesting that such breach be remedied and (B) the End Date; or

(e) by Purchaser or Seller if a Governmental Entity shall have issued, enacted,
entered, promulgated or enforced any Law or Court Order (that is final and
non-appealable and that has not been vacated, withdrawn or overturned)
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby.

Section 9.2 Notice of Termination. The Party desiring to terminate this
Agreement pursuant to Section 9.1 shall deliver written notice of such
termination to the other Party specifying (a) the provision pursuant to which
such termination is being made and (b) in reasonable detail the grounds for such
termination.

Section 9.3 Effect of Termination. If this Agreement is duly terminated pursuant
to this Article IX, this Agreement shall become void and have no effect, and
there shall be no further liability hereunder on the part of either Party,
except that Section 3.18 (Broker’s or Finder’s Fee), Section 4.6 (Broker’s or
Finder’s Fee), Section 5.5 (Confidentiality), Section 5.7 (Public
Announcements), Section 5.17 (Audited Financial Statements; Other Financials),
this Section 9.3 (Effect of Termination) and Article X (General Provisions)
shall survive any termination of this Agreement; provided, that nothing herein
shall (a) relieve or release either Party from any liability or damages (which
the Parties acknowledge and agree shall not be limited to reimbursement of
expenses or out-of-pocket costs, and may include to the extent proven the
benefit of the bargain lost by a Party’s stockholders (taking into consideration
relevant matters, including other combination opportunities and the time value
of money), which shall be deemed in such event to be damages of such Party)
arising out of such Party’s breach of any provision of this Agreement or
(b) impair the right of either Party to compel specific performance by the other
Party of such Party’s obligations under this Agreement.

 

-55-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given only
if (a) delivered personally, (b) mailed by certified or registered mail (postage
prepaid, return receipt requested), (c) sent by next-day or overnight mail or
delivery or (d) sent by facsimile, as follows:

If to Purchaser, to:

Envestnet, Inc.

35 East Wacker Drive, Suite 2400

Chicago, Illinois 60601

Attention: Shelly O’Brien, General Counsel and Corporate Secretary

Facsimile: (312) 827-2801

with a copy (which shall not constitute notice) to:

Mayer Brown LLP 71

South Wacker Drive

Chicago, Illinois 60606

Attention: Edward S. Best

Facsimile: (312) 706-8106

If to Seller, to:

BNP Paribas Investment Partners USA Holdings Inc.

200 Park Avenue

New York, New York 10166

Attention: Robin Meister

Telephone: (212) 681-3026

Fax: (212) 681-3295

with a copy (which shall not constitute notice) to:

BNP Paribas Investment Partners

14, rue Bergère

75009 Paris - France

Attention: Charlotte Dennery

Facsimile: +33 1 58 97 20 09

with a copy (which shall not constitute notice) to:

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention: Alison Dreizen

Facsimile: (212) 354-8113

or to such other address as such Party may indicate by a notice delivered to the
other Party. All such notices and other communications shall be deemed to have
been received, if by personal delivery, certified or registered mail or next-day
or overnight mail or delivery, on the day delivered or, if by facsimile, on the
next Business Day following the day on which such facsimile was sent, provided,
that a copy is also sent by certified or registered mail.

 

-56-



--------------------------------------------------------------------------------

Section 10.2 Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and have participated jointly in the drafting of this Agreement and, therefore,
waive the application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

Section 10.3 Time of the Essence. Time is of the essence in this Agreement. If
the date specified for giving any notice or taking any action is not a Business
Day (or if the period during which any notice is required to be given or any
action taken expires on a date which is not a Business Day), then the date for
giving such notice or taking such action (and the expiration date of such period
during which notice is required to be given or action taken) shall be the next
date which is a Business Day.

Section 10.4 Binding Effect; Benefit; Assignment; Joinder.

(a) This Agreement shall inure to the benefit of and be binding upon and
enforceable by and against the Parties and, only with respect to the provisions
of Section 5.10 (Use of Marks; Name Change of the Company), Section 5.12
(Indemnity; Directors’ and Officers’ Insurance) and Article VIII), shall inure
to the benefit of and be enforceable by the Persons benefiting from the
provisions thereof all of whom are intended to be third-party beneficiaries
thereof. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by either Party without the prior written consent of
the other Party. Any attempted assignment in violation of this Section 10.4 will
be void.

(b) At Closing, the Company shall execute a joinder to this Agreement in the
form of Exhibit B hereto pursuant to which it will assume, and will be obligated
with Purchaser on a joint and several basis, as to each of Purchaser’s
obligations pursuant to Section 5.7 (Public Announcements), Section 5.8
(Preservation of Records), Section 5.9 (Employee Matters), Section 5.10 (Use of
Marks; Name Change of the Company), Section 5.12 (Indemnity; Directors’ and
Officers’ Insurance) and this Article X.

(c) This Agreement shall inure to the benefit of, and be binding on and
enforceable by and against, the successors and permitted assigns of the
respective Parties, whether or not so expressed.

Section 10.5 Entire Agreement; Amendment. This Agreement (including the Exhibits
and Schedules referred to herein), the documents and other instruments delivered
pursuant hereto, the Seller Ancillary Agreements, the Purchaser Ancillary
Agreements and the Confidentiality Agreement contain the entire understanding
and agreement of the Parties with regard to the subject matter contained herein
or therein, and supersede all other prior representations, warranties,
agreements, understandings or letters of intent, written or oral, between the
Parties. This Agreement shall not be amended, modified or supplemented except by
a written instrument signed by an authorized representative of each Party.

 

-57-



--------------------------------------------------------------------------------

Section 10.6 Interpretation. Matters reflected in the Schedules are not
necessarily limited to matters required by this Agreement to be reflected in the
Schedules. To the extent any such additional matters are included, they are
included for informational purposes and do not necessarily include other matters
of a similar nature. In no event shall any disclosure of additional matters be
deemed or interpreted to broaden or otherwise amend any of the covenants or
representations or warranties in this Agreement. Headings and subheadings have
been inserted in the Schedules for convenience of reference only and shall to no
extent have the effect of amending or changing the express description thereof
as set forth in this Agreement. Disclosure of any fact or item in this Agreement
or any Schedule referenced by a particular Section in this Agreement shall be
deemed to have been disclosed with respect to every other Section in this
Agreement to the extent that it is reasonably apparent from the face of such
disclosure that such disclosure would apply to such other Sections; provided,
that in no event shall any disclosure contained in any Schedule be deemed to be
disclosed in Schedule 3.8 other than such disclosures that are expressly set
forth in Schedule 3.8. Neither the specification of any dollar amount in the
representations and warranties contained in this Agreement nor the inclusion of
any specific item in any Schedule is intended to imply that such amounts, higher
or lower amounts, or the item so included or other items, are or are not
material or are within or outside the ordinary course of business, and neither
Party shall use the fact of the setting forth of such amounts or the fact of the
inclusion of any such item in any Schedule in any dispute or controversy between
the Parties as to whether any obligation, item or matter is or is not required
to be disclosed (including, whether such amounts or items are or are not
material), or may constitute an event or condition which could be considered to
have a Material Adverse Effect. No matter or item disclosed on a Schedule
relating to a possible breach or violation of any Contract, Law or Court Order
shall be construed as an admission or indication that breach or violation exists
or has actually occurred. The Parties do not assume any responsibility to any
Person that is not a party to this Agreement for the accuracy of any information
set forth in the Schedules. The information set forth in the Schedules was not
prepared or disclosed with a view to its potential disclosure to others. Subject
to applicable Law, such information is disclosed in confidence for the purposes
contemplated in this Agreement and is subject to the confidentiality provisions
of any other agreements, including the Confidentiality Agreement, entered into
by the Parties or their Affiliates. Moreover, in disclosing the information in
the Schedules, each Party expressly does not waive any attorney-client privilege
associated with such information or any protection afforded by the work-product
doctrine with respect to any of the matters disclosed or discussed therein.

Section 10.7 Extension; Waivers. Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the Party entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to either Party, it is
authorized in writing by an authorized representative of such Party. The failure
of either Party to enforce at any time any provision of this Agreement shall not
be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of either Party
thereafter to enforce each and every such provision. No waiver of any breach of
or default under this Agreement shall be held to constitute a waiver of any
other or subsequent breach or default.

 

-58-



--------------------------------------------------------------------------------

Section 10.8 Fees and Expenses. Except as set forth herein, all costs and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby shall be paid by the Party incurring such costs
and expenses.

Section 10.9 Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, agreements, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a reasonably acceptable manner in order that the
transactions contemplated hereby may be consummated as originally contemplated
to the fullest extent possible.

Section 10.10 Execution in Counterparts. This Agreement may be executed and
delivered (including via facsimile or scanned pdf image) in counterparts, each
of which shall be considered an original instrument, but all of which shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each Party and delivered to the other Party.

Section 10.11 Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached and that an award of money damages would be inadequate
in such event. Accordingly, it is acknowledged that the Parties and the third
party beneficiaries of this Agreement shall be entitled to equitable relief,
without proof of actual damages, including an injunction or injunctions or Court
Orders for specific performance to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement (including any
Court Order sought by a Party to cause the other Party to perform its agreements
and covenants contained in this Agreement), in addition to any other remedy to
which they are entitled at law or in equity as a remedy for any such breach or
threatened breach. Each Party further agrees that neither the other Party nor
any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 10.11, and each Party (a) irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument and (b) shall cooperate fully in any attempt by the
other Party in obtaining such equitable relief. Each Party further agrees that
the only permitted objection that it may raise in response to any action for
equitable relief is that it contests the existence of a breach or threatened
breach of this Agreement.

 

-59-



--------------------------------------------------------------------------------

Section 10.12 Governing Law; Jurisdiction. THIS AGREEMENT AND THE LEGAL
RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
RULES THEREOF. THE STATE OR FEDERAL COURTS LOCATED WITHIN NEW YORK COUNTY IN THE
STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES
BETWEEN THE PARTIES, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY
AND THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS. EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH
DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT
(I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
(II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS
ISSUED BY SUCH COURTS OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN
SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 10.1, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.

Section 10.13 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, AND AGREES TO CAUSE ITS SUBSIDIARIES TO WAIVE, ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY PURCHASER ANCILLARY AGREEMENT, ANY SELLER
ANCILLARY AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 10.14 Post-Closing Release.

(a) Effective as of the Closing Date, Seller hereby releases and discharges the
Company from any and all claims, demands and causes of action, whether known or
unknown, liquidated or contingent, relating to, arising out of or in any way
connected with the dealings of the Company and Seller from the beginning of time
through the Closing, it being understood, however, that such release will not
operate to release Purchaser from any indemnity obligations, if any, under
Article VIII. Seller acknowledges that the Laws of many states provide

 

-60-



--------------------------------------------------------------------------------

substantially the following: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Seller acknowledges that such
provisions are designed to protect a party from waiving claims which it does not
know exist or may exist. Nonetheless, Seller agrees that, effective as of the
Closing, Seller will be deemed to have waived any such provision. Seller further
agrees that Seller shall not (a) institute an Action based upon, arising out of,
or relating to any of the released claims, (b) participate, assist, or cooperate
in any such Action or (c) encourage, assist or solicit any third party to
institute any such Action.

(b) Effective as of the Closing Date, Purchaser and the Company hereby release
and discharge Seller from any and all claims, demands and causes of action,
whether known or unknown, liquidated or contingent, relating to, arising out of
or in any way connected with the dealings of the Company and Seller from the
beginning of time through the Closing, it being understood, however, that such
release will not operate to release Seller from any indemnity obligations, if
any, under Article VIII. Purchaser and the Company acknowledge that the Laws of
many states provide substantially the following: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Purchaser
and the Company acknowledge that such provisions are designed to protect a party
from waiving claims which it does not know exist or may exist. Nonetheless,
Purchaser and the Company agree that, effective as of the Closing, Purchaser and
the Company will be deemed to have waived any such provision. Purchaser and the
Company further agree that neither Purchaser nor the Company shall (a) institute
an Action based upon, arising out of, or relating to any of the released claims,
(b) participate, assist, or cooperate in any such Action or (c) encourage,
assist or solicit any third party to institute any such Action.

[Remainder of page intentionally left blank; signature page follows.]

 

-61-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of date first above written.

 

SELLER: BNP PARIBAS INVESTMENT PARTNERS USA HOLDINGS INC. By:   /s/ Michel
Anastassiades Name:   Michel Anastassiades Title:   Chief Executive Officer
PURCHASER: ENVESTNET, INC. By:   /s/ Judson Bergman Name:   Judson Bergman
Title:   Chairman and Chief Executive Officer